Exhibit 10.4
EXECUTION VERSION
CREDIT AGREEMENT
Dated as of March 31, 2011
Among
AVAGO TECHNOLOGIES FINANCE PTE. LTD.
as Borrower
AVAGO TECHNOLOGIES HOLDING PTE. LTD.
AVAGO TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED
AVAGO TECHNOLOGIES U.S. INC.
and
AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD.
as Guarantors
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITICORP INTERNATIONAL LIMITED
as Administrative Agent
and
BARCLAYS CAPITAL
as Syndication Agent
 
CITIGROUP GLOBAL MARKETS INC.
and
BARCLAYS CAPITAL
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    20  
SECTION 1.03. Accounting Terms
    20  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
    20  
SECTION 2.01. The Advances and Letters of Credit
    20  
SECTION 2.02. Making the Advances
    21  
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    22  
SECTION 2.04. Fees
    24  
SECTION 2.05. Termination or Reduction of the Commitments
    24  
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    25  
SECTION 2.07. Interest on Advances
    26  
SECTION 2.08. Interest Rate Determination
    26  
SECTION 2.09. Optional Conversion of Advances
    27  
SECTION 2.10. Prepayments of Advances
    28  
SECTION 2.11. Increased Costs
    28  
SECTION 2.12. Illegality
    29  
SECTION 2.13. Payments and Computations
    30  
SECTION 2.14. Taxes
    31  
SECTION 2.15. Sharing of Payments
    34  
SECTION 2.16. Evidence of Debt
    34  
SECTION 2.17. Use of Proceeds
    35  
SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments
    35  
SECTION 2.19. Defaulting Lenders
    36  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING
    38  
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    38  
SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance
    40  
SECTION 3.03. Determinations Under Section 3.01
    40  
SECTION 3.04. Additional Conditions to Issuances
    40  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    41  
SECTION 4.01. Representations and Warranties of the Loan Parties
    41  
 
       
ARTICLE V COVENANTS OF THE LOAN PARTIES
    43  
SECTION 5.01. Affirmative Covenants
    43  
SECTION 5.02. Negative Covenants
    47  
SECTION 5.03. Financial Covenants
    50  
 
       
ARTICLE VI EVENTS OF DEFAULT
    51  
SECTION 6.01. Events of Default
    51  
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    52  
 
       
ARTICLE VII GUARANTY
    53  
SECTION 7.01. Unconditional Guaranty
    53  
SECTION 7.02. Guaranty Absolute
    53  
SECTION 7.03. Waivers and Acknowledgments
    54  
SECTION 7.04. Subrogation
    55  
SECTION 7.05. Continuing Guaranty; Assignments
    56  
SECTION 7.06. Limitation of Guaranty
    56  
 
       
ARTICLE VIII THE AGENT
    56  
SECTION 8.01. Authorization and Authority
    56  
SECTION 8.02. Agent Individually
    56  
SECTION 8.03. Duties of Agent; Exculpatory Provisions
    57  
SECTION 8.04. Reliance by Agent
    58  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 8.05. Delegation of Duties
    59  
SECTION 8.06. Resignation of Agent
    59  
SECTION 8.07. Non-Reliance on Agent and Other Lenders
    60  
SECTION 8.08. Indemnification
    60  
SECTION 8.09. Other Agents
    62  
SECTION 8.10. Removal of Agent
    62  
SECTION 8.11. Force Majeure
    62  
 
       
ARTICLE IX MISCELLANEOUS
    62  
SECTION 9.01. Amendments
    62  
SECTION 9.02. Notices
    63  
SECTION 9.03. No Waiver; Remedies
    65  
SECTION 9.04. Costs and Expenses
    65  
SECTION 9.05. Right of Set-off
    66  
SECTION 9.06. Binding Effect
    67  
SECTION 9.07. Assignments and Participations
    67  
SECTION 9.08. Confidentiality
    70  
SECTION 9.09. Treatment of Information
    71  
SECTION 9.10. Governing Law
    72  
SECTION 9.11. Execution in Counterparts
    72  
SECTION 9.12. Judgment
    72  
SECTION 9.13. Jurisdiction
    73  
SECTION 9.14. No Liability of the Issuing Banks
    74  
SECTION 9.15. Patriot Act Notice; Know-Your Customer; Anti-Money Laundering
    74  
SECTION 9.16. Replacement of Lenders
    75  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 9.17. Waiver of Jury Trial
    75  

iv



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          Page

Annexes
Annex A — Agent’s Account
Schedules
Schedule I — List of Applicable Lending Offices
Schedule 5.02(a) — Existing Liens
Schedule 5.02(d) — Existing Debt
Exhibits
Exhibit A — Form of Note
Exhibit B — Form of Notice of Borrowing
Exhibit C — Form of Assignment and Acceptance
Exhibit D — Form of Assumption Agreement
Exhibit E — Form of Increase Notice
Exhibit F — Form of Compliance Certificate
Exhibit G — Opinion of Counsel for the Loan Parties

i



--------------------------------------------------------------------------------



 



FOUR-YEAR CREDIT AGREEMENT
Dated as of March 31, 2011
          AVAGO TECHNOLOGIES FINANCE PTE. LTD. (company registration number
200512223N), a company incorporated under the Singapore Companies Act (the
“Borrower”), AVAGO TECHNOLOGIES HOLDING PTE. LTD. (company registration number
200512203H), a company incorporated under the Singapore Companies Act
(“Holdings”), AVAGO TECHNOLOGIES INTERNATIONAL SALES PTE. LIMITED (company
registration number 200512231E), a company incorporated under the Singapore
Companies Act (“International Sales”), AVAGO TECHNOLOGIES U.S. INC., a Delaware
corporation (“U.S. Inc.”), AVAGO TECHNOLOGIES GENERAL IP (SINGAPORE) PTE. LTD.
(company registration number 200512430D), a company incorporated under the
Singapore Companies Act (“General IP” and, together with Holdings, International
Sales and U.S. Inc., the “Guarantors”), the banks, financial institutions and
other institutional lenders (the “Initial Lenders”) and issuers of letters of
credit (“Initial Issuing Banks”) listed on Schedule I hereto, BARCLAYS CAPITAL,
the investment banking division of Barclays Bank PLC, as syndication agent,
CITIGROUP GLOBAL MARKETS INC. and BARCLAYS CAPITAL, as joint lead arrangers and
joint bookrunners (each an “Arranger” and collectively the “Arrangers”) and
CITICORP INTERNATIONAL LIMITED (“Citi International”), as administrative agent
(the “Agent”) for the Lenders (as hereinafter defined), agree as follows:
          PRELIMINARY STATEMENT.
          The Borrower is one of the borrowers under the Existing Credit
Agreement (as hereinafter defined) and the Lenders hereunder have agreed to
extend certain revolving credit facilities to the Borrower, in an aggregate
principal amount not to exceed $200,000,000, the proceeds of which will be used
to repay in full all outstanding amounts under the Existing Credit Agreement, if
any, and following the Effective Date, for general corporate purposes (including
permitted acquisitions, investments and commercial paper backstop) of the
Borrower and its Subsidiaries.
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Agent.
     “Advance” means a Revolving Credit Advance.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

 



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Agent’s Account” means (a) the account of the Agent set forth on Annex A
hereto and (b) such other account of the Agent as is designated in writing from
time to time by the Agent to the Borrower and the Lenders for such purpose.
     “Agreement” means this Credit Agreement.
     “Alternate Currency” means Yen, Euros or any other lawful currency as may
be agreed between the applicable Issuing Bank and the Borrower.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Base Rate Lending Office in the case of a Base Rate Advance and such
Lender’s Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.
     “Applicable Margin” means as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s   Eurocurrency Rate Advances   Base Rate Advances
Level 1
BBB or Baa2 or above
    1.75 %     0.75 %
 
               
Level 2
BBB- or Baa3
    2.00 %     1.00 %
 
               
Level 3
BB+ or Ba1
    2.25 %     1.25 %
 
               
Level 4
BB or Ba2 or lower, or no rating available
    3.00 %     2.00 %

     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
BBB or Baa2 or above
    0.30 %
 
       
Level 2
BBB- or Baa3
    0.35 %
 
       
Level 3
BB+ or Ba1
    0.50 %
 
       
Level 4
BB or Ba2 or lower, or no rating available
    0.625 %

     “Approved Electronic Communications” means each Communication that any
Person is obligated to, or otherwise chooses to, provide to the Agent pursuant
to any Loan Document or the transactions contemplated therein, including any
financial statement, financial and other report, notice, request, certificate
and other information material; provided, however, that, solely with respect to
delivery of any such Communication by any Person to the Agent and without
limiting or otherwise affecting either the Agent’s right to effect delivery of
such Communication by posting such Communication to the Approved Electronic
Platform or the protections afforded hereby to the Agent in connection with any
such posting, “Approved Electronic Communication”

2



--------------------------------------------------------------------------------



 



Avago Credit Agreement
shall exclude (i) any notice of borrowing, letter of credit request, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to
Section 2.10(a) and Section 2.10(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article III or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.
     “Approved Electronic Platform” has the meaning specified in
Section 9.02(d).
     “Arrangers” has the meaning specified in the preamble hereto.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” means an assumption agreement in substantially the
form of Exhibit D hereto.
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any law or proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal, state
or provincial law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Base Rate Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Base Rate Lending Office” opposite its name on
Schedule I hereto or in the

3



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
     “Borrower” has the meaning specified in the preamble hereto.
     “Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type made by each of the Lenders pursuant to
Section 2.01(a).
     “Borrowing Minimum” means $5,000,000.
     “Borrowing Multiple” means $1,000,000.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City, Singapore or Hong Kong and, if the
applicable Business Day relates to any Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and banks are open for
business in London and in the country of issue of the currency of such
Eurocurrency Rate Advance.
     “Cash Collateralize” means, in respect of an obligation, provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent and the Issuing Bank (and “Cash Collateralization” has a corresponding
meaning).
     “Change of Control” shall mean and be deemed to have occurred if (i) any
Person or two or more Persons acting in concert shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934), directly or indirectly,
of Voting Stock of Parent (or other securities convertible into such Voting
Stock) representing 50% or more of the combined voting power of all Voting Stock
of Parent; (ii) Parent shall cease to own and control all of the Voting Stock of
Holdings, (iii) Holdings shall cease to own and control all of the Voting Stock
of the Borrower or (iv) during any period of up to 12 consecutive months,
commencing on or after the date of this Agreement, individuals who at the
beginning of such period were directors of Parent shall cease for any reason
(other than due to death or disability) to constitute a majority of the board of
directors of Parent (except to the extent that such individuals were replaced by
individuals (x) elected by a majority of the remaining members of the board of
directors of Parent or (y) nominated for election by a majority of the remaining
members of the board of directors of Parent and thereafter elected as directors
by the shareholders of Parent.
     “Citi International” has the meaning specified in the preamble hereto.
     “Citibank” means Citibank, N.A.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).

4



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
     “Company Information” has the meaning specified in Section 9.08.
     “Compliance Certificate” means a certificate in the form of Exhibit F
hereto.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Debt for Borrowed Money” of any Person means all items that,
in accordance with GAAP, would be classified as indebtedness on a Consolidated
balance sheet of such Person, or as Guaranteed Debt of such Person of items of
another person that, in accordance with GAAP, would be classified as
indebtedness on a Consolidated balance sheet of such Person.
     “Consolidated Debt to EBITDA Ratio” means, on any date of determination,
the ratio of (i) Consolidated Debt for Borrowed Money of the Borrower and its
Consolidated Subsidiaries, as of such date, to (ii) Consolidated EBITDA of the
Borrower and its Consolidated Subsidiaries for the period of four fiscal
quarters most recently ended.
     “Consolidated Interest Expense” means, for any period, for any Person, all
items that, in accordance with GAAP, would be classified as interest expense on
a Consolidated statement of income of such Person for such period.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Revolving Credit Advances of one Type into Revolving Credit Advances of the
other Type pursuant to Section 2.08 or 2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables
incurred in the ordinary course of such Person’s business and monetary
obligations arising under supply or consignment agreements not overdue by more
than 90 days or are being contested in good faith by appropriate proceedings and
for which reasonable reserves are being maintained), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments
(excluding undrawn amounts), (d) all obligations of such Person created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP as in
effect on the date hereof, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit, bank guarantees, surety bonds or similar extensions of credit, (g) all
payments that such Person would have to make in the event of an early
termination on the date Indebtedness of such Person is being determined in
respect of Hedge Agreements of such Person, (h) all liability under any
synthetic lease or tax ownership operating lease, (i) all Debt of others
referred to in clauses (a) through (h) above or clause (j) below (collectively,
“Guaranteed Debt”) guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person through an
agreement (1) to pay or purchase such Guaranteed Debt or to advance or supply
funds for the payment or purchase of such Guaranteed Debt, (2) to purchase, sell
or lease

5



--------------------------------------------------------------------------------



 



Avago Credit Agreement
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss, and
(j) all Debt referred to in clauses (a) through (i) above (including Guaranteed
Debt) secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Default Interest” has the meaning specified in Section 2.07(b).
     “Defaulting Lender” means at any time, subject to Section 2.19(e), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to any
Issuing Bank in respect of a Letter of Credit payment, or make any other payment
due hereunder (each, a “funding obligation”), unless such Lender has notified
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding has not
been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower or any Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), (iii) any Lender that has notified the Agent, the
Borrower or any Issuing Bank in writing, or has stated publicly, that it has
defaulted on its funding obligations under any other loan agreement or credit
agreement or other financing agreement, unless such writing or statement states
that such position is based on such Lender’s determination that one or more
conditions precedent to funding cannot be satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing or public statement), (iv) any Lender that has, for three or more
Business Days after written request of the Agent or the Borrower, failed to
confirm in writing to the Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender will cease
to be a Defaulting Lender pursuant to this clause (iv) upon the Agent’s and the
Borrower’s receipt of such written confirmation), or (v) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company (provided, in each case, that neither the
reallocation of funding obligations provided for in Section 2.19(b) as a result
of a Lender’s being a Defaulting Lender nor the performance by Non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a Non-Defaulting Lender). Any determination
by the Agent that a Lender is a Defaulting Lender under any of clauses
(i) through (v) above will be conclusive and binding absent manifest error, and
such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.19(e)) upon notification of such determination by the Agent to the
Borrower, the Issuing Banks and the Lenders.
     “Dollar Equivalent” shall mean on any date of determination, (a) with
respect to any amount denominated in Dollars, such amount, and (b) with respect
to any amount denominated in

6



--------------------------------------------------------------------------------



 



Avago Credit Agreement
any Alternate Currency, the equivalent in Dollars of such amount, determined by
the Agent using the applicable Exchange Rate.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “EBITDA” means, for any period, net income (or net loss) plus the sum
(without duplication) of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense, (e) to the extent included
in net income, non-cash non-recurring charges (provided that if any non-cash
charges referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
(f) to the extent included in net income, non-cash, recurring charges related to
equity compensation, (g) any deductions attributable to minority interests, (h)
restructuring charges or reserves (including any one time costs incurred in
connection with acquisitions after the Effective Date and closures and/or
consolidation of facilities) in an amount not to exceed $8,000,000 for any
fiscal year and (i) all other non-cash charges for such period less to the
extent included in net income, (j) non-cash gains and (k) any net after-tax
income from the early extinguishment of Debt or hedging obligations or other
derivative instruments; provided, that for purposes of calculating EBITDA for
the Borrower and its Subsidiaries for any period, the EBITDA of any Person (or
assets or division of such Person) acquired by the Borrower or any of its
Subsidiaries during such period shall be included on a pro forma basis for such
period (assuming the consummation of such acquisition occurred on the first day
of such period).
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender;
(iii) any other financial institution approved by the Agent, each Issuing Bank
and, unless an Event of Default under Section 6.01(a) or (e) has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Borrower, such approvals not to be unreasonably withheld or
delayed; and (iv) any other Person approved by the Agent, each Issuing Bank and
the Borrower, such approvals not to be unreasonably withheld or delayed, it
being acknowledged and agreed by the Borrower that the Borrower shall be deemed
to have consented to any such assignment under clauses (iii) or (iv) unless it
shall object thereto by written notice to the Agent within 5 Business Days after
having received notice thereof; provided, however, that none of the Borrower,
any Affiliate of the Borrower or a natural person shall qualify as an Eligible
Assignee.
     “Environmental Action” means (a) any notice of non-compliance or violation,
notice of liability or potential liability, proceeding, consent order or consent
agreement by any governmental or regulatory authority with jurisdiction or
(b) any litigation, case, suit, demand, demand letter or claim by any
governmental or regulatory authority or any third party relating in any way to
any Environmental Law, Environmental Permit or Hazardous Materials, including,
without limitation, (x) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (y) by any governmental or regulatory authority or any such third party for
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, natural resources or human health and safety, including,
without limitation, those relating to the use, handling, transportation,

7



--------------------------------------------------------------------------------



 



Avago Credit Agreement
treatment, storage, disposal, release or discharge of Hazardous Materials, to
the extent applicable to the Borrower or any of its Subsidiaries or any of their
operations.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the applicable regulations thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of Holdings’ controlled group, or under common control with
Holdings, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived under the
applicable regulation, or (ii) the requirements of subsection (1) of Section
4043(b) of ERISA (without regard to subsection (2) of such Section) are met with
respect to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA,
of a Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days; (b) the application for a minimum funding
waiver with respect to a Plan; (c) the provision by the administrator of any
Plan of a notice of intent to terminate such Plan pursuant to Section 4041(a)(2)
of ERISA (including any such notice with respect to a plan amendment referred to
in Section 4041(e) of ERISA); (d) the cessation of operations at a facility of
Holdings or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by Holdings or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; (g) any Multiemployer Plan is insolvent or in
reorganization; (h) any Plan has an accumulated or waived funding deficiency;
(i) any of Holdings, the Borrower, any Subsidiary or any ERISA Affiliate has
incurred any liability under Title IV of ERISA (other than premiums due to the
PBGC) to or on account of a Plan or Multiemployer Plan or (g) the institution by
the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA,
or the occurrence of any event or condition described in Section 4042 of ERISA
that constitutes grounds for the termination of, or the appointment of a trustee
to administer, a Plan.
     “Euro” and the sign “€” each mean the lawful money of the member states of
the European Union.
     “Eurocurrency Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurocurrency Lending Office” opposite its name
on Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Base Rate Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurocurrency Rate” means, for any Interest Period for each Eurocurrency
Rate Advance comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Reuters LIBOR01 Page (or any successor page) as the London interbank offered
rate for deposits in Dollars at approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period for a term
comparable to such

8



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum, if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars is offered by the principal office of each of the Reference Banks in
London, England to prime banks in the London interbank market at 11:00 A.M.
(London time) two Business Days before the first day of such Interest Period in
an amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
and for a period equal to such Interest Period by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period. If the
Reuters LIBOR01 Page (or any successor page) is unavailable, the Eurocurrency
Rate for any Interest Period for each Eurocurrency Rate Advance comprising part
of the same Borrowing shall be determined by the Agent on the basis of
applicable rates furnished to and received by the Agent from the Reference Banks
two Business Days before the first day of such Interest Period, subject,
however, to the provisions of Section 2.08.
     “Eurocurrency Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(ii).
     “Eurocurrency Rate Reserve Percentage” for any Interest Period for all
Eurocurrency Rate Advances comprising part of the same Borrowing means the
reserve percentage applicable two Business Days before the first day of such
Interest Period under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities (or with respect to any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurocurrency Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Exchange Rate” shall mean on any day with respect to any Foreign Currency,
the rate at which such Foreign Currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (Hong Kong time) as of three Business Days
prior to the date such determination is made on the Reuters Page “AFX =”;
provided that, in the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Agent and the Borrower, or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Agent in the market where its foreign currency exchange
operations in respect of such Foreign Currency are then being conducted, at or
about 11:00 a.m. (Hong Kong time) on such date for the purchase of Dollars for
delivery two Business Days later.
     “Excluded Taxes” shall mean, with respect to any Lender or the Agent: (a)
(i) taxes imposed on its overall net income (including branch profits taxes),
and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender or the Agent (as the case may be) is organized or in which its principal
office is located or, in the case of any Lender, in which its Applicable Lending
Office is located, and (ii) any taxes imposed on it as a result of any current
or former connection between such Lender or the Agent (as the case may be) and
the jurisdiction of the governmental authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than

9



--------------------------------------------------------------------------------



 



Avago Credit Agreement
any such connection arising from such Lender or the Agent having executed,
delivered or performed its obligations or received a payment under, received or
perfected a security interest under, or engaged in any other transaction
pursuant to, or having been a party to or having enforced, sold or assigned an
interest in, this Agreement or any other Loan Document); (b) any backup
withholding tax that is required by the Internal Revenue Code to be withheld
from amounts payable to a Lender that has failed to comply with Section
2.14(e)(ii); (c) in the case of a Non-U.S. Lender, (i) any U.S. federal
withholding tax that is imposed on amounts payable to such Non-U.S. Lender under
the laws in effect at the time such Non-U.S. Lender becomes a party to this
Agreement (or, in the case of a participant that would qualify as a Non-U.S.
Lender if it were a Lender, on the date such participant became a participant
hereunder), provided that this clause (c)(i) shall not apply to the extent that
(x) the indemnity payments or additional amounts any Lender (or participant)
would be entitled to receive (without regard to this clause (c)(i)) do not
exceed the indemnity payment or additional amounts that the person making the
assignment, participation or transfer to such Lender (or participant) would have
been entitled to receive in the absence of such assignment, participation or
transfer or (y) any Tax is imposed on a Lender in connection with an interest or
participation in any Note or other obligation that such Lender acquired pursuant
to Section 9.16 of this Agreement (it being understood and agreed, for the
avoidance of doubt, that any withholding tax imposed on a Non-U.S. Lender as a
result of a change in law occurring after the time such Non-U.S. Lender became a
party to this Agreement (or designates a new lending office) shall not be an
Excluded Tax) or (ii) any Tax to the extent attributable to such Non-U.S.
Lender’s failure to comply with Section 2.14(e)(iii); and (d) any Taxes imposed
on such recipient by reason of FATCA.
     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of December 1, 2005 (as amended, supplemented or otherwise modified from time to
time) among the Borrower, Holdings, Avago Technologies Finance S.à.r.l., Avago
Technologies (Malaysia) Sdn. Bhd. (f/k/a Jumbo Portfolio Sdn. Bhd.), Avago
Technologies Wireless (U.S.A.) Manufacturing Inc., U.S. Inc., the lenders party
thereto, Citi International, as Asian administrative agent and Citicorp North
America, Inc., as tranche B term loan administrative agent and collateral agent.
     “Existing Debt” has the meaning specified in Section 5.02(d)(ii).
     “Facility” means the Revolving Credit Facility or the Letter of Credit
Facility.
     “FATCA” means Sections 1471 though 1474 of the Internal Revenue Code, as in
effect on the date hereof, including any amendments made thereto after the date
of this Agreement, and any current or future regulations or official
interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Foreign Currencies” shall mean any currency other than U.S. Dollars.

10



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by the Borrower or any of
its Subsidiaries with respect to employees employed outside the United States.
     “GAAP” has the meaning specified in Section 1.03.
     “General IP” has the meaning specified in the preamble hereto.
     “Guaranteed Debt” has the meaning specified in the definition of “Debt”.
     “Guarantors” has the meaning specified in the preamble hereto.
     “Guaranty” means the guaranty of each Guarantor set forth in Article VII.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as “hazardous” or
“toxic” or as a “pollutant” or “contaminant” or words of similar meaning or
effect under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements.
     “Historical Financial Statements” means the Consolidated balance sheet of
the Borrower and its Subsidiaries as at October 31, 2010, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for the fiscal year then ended, accompanied by an opinion of
Pricewaterhouse Coopers, LLP independent certified public accountants.
     “Holdings” has the meaning specified in the preamble hereto.
     “Immaterial Subsidiary” means, at any time, any Subsidiary of the Borrower
(other than a Loan Party) having (a) Consolidated assets with a value of less
than 5% of the total value of the Consolidated assets of the Borrower and its
Subsidiaries, taken as a whole; provided that the Consolidated assets of all
Immaterial Subsidiaries shall not exceed 10% of the total value of the
Consolidated assets of the Borrower and its Subsidiaries, taken as a whole, and
(b) Consolidated revenues of less than 5% of the Consolidated revenues of the
Borrower and its Subsidiaries, taken as a whole; provided that the Consolidated
revenues of all Immaterial Subsidiaries shall not exceed 10% of the Consolidated
revenues of the Borrower and its Subsidiaries, taken as a whole, in each case,
as of the most recent fiscal quarter end for which financial statements of the
Borrower are delivered pursuant to Section 5.01(j) hereof.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increase Notice” means a notice in substantially the form of Exhibit E
hereto.
     “Increasing Lender” has the meaning specified in Section 2.18(b).

11



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Indemnified Taxes” means all Taxes (other than Excluded Taxes) and Other
Taxes. For the avoidance of doubt, Indemnified Taxes include Taxes imposed under
Sections 45 and 45A of the Income Tax Act (Chapter 134) of Singapore.
     “Information Memorandum” means the information memorandum dated January 26,
2011 used in connection with the syndication of the Commitments.
     “Initial GAAP” has the meaning specified in Section 1.03.
     “Initial Issuing Bank” has the meaning specified in the preamble hereto.
     “Interest Period” means, for each Eurocurrency Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurocurrency
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, and subject to clause
(c) of this definition, nine or twelve months, as the Borrower may, upon notice
received by the Agent not later than 10:00 A.M. (Hong Kong time) on the third
Business Day prior to the first day of such Interest Period, select; provided,
however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurocurrency Rate Borrowing that ends after the Termination Date;
     (b) Interest Periods commencing on the same date for Eurocurrency Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) the Borrower shall not be entitled to select an Interest Period having
a duration of nine or twelve months unless, by 2:00 P.M. (Hong Kong time) on the
third Business Day prior to the first day of such Interest Period, each Lender
notifies the Agent that such Lender will be providing funding for such Borrowing
with such Interest Period (the failure of any Lender to so respond by such time
being deemed for all purposes of this Agreement as an objection by such Lender
to the requested duration of such Interest Period); provided that, if any or all
of the Lenders object to the requested duration of such Interest Period, the
duration of the Interest Period for such Borrowing shall be one, two, three or
six months, as specified by the Borrower requesting such Borrowing in the
applicable Notice of Borrowing as the desired alternative to an Interest Period
of nine or twelve months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period of one, two,
three, six, nine or twelve months to occur in the next following calendar month,
the last day of such Interest Period shall occur on the next preceding Business
Day;
     (e) whenever the first day of any Interest Period of one, two, three, six,
nine or twelve months occurs on a day of an initial calendar month for which
there is no numerically corresponding day in the calendar month that succeeds
such initial calendar

12



--------------------------------------------------------------------------------



 



Avago Credit Agreement
month by the number of months equal to the number of months in such Interest
Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month; and
     (f) whenever the first day of any Interest Period of one, two, three, six,
nine or twelve months occurs on the last Business Day of a calendar month, such
Interest Period shall end on the last Business Day of the calendar month that
succeeds such initial calendar month by the number of months equal to the number
of months in such Interest Period.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “International Sales” has the meaning specified in the preamble hereto.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any other Lender that
expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank.
     “KKR” means each of Kolhberg Kravis Roberts & Co., L.P. and KKR Associates,
L.P. and their Affiliates, collectively.
     “L/C Cash Deposit Account” means an interest bearing cash deposit account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent and
the Issuing Banks.
     “L/C Exposure” means as to any Lender, at any time, such Lender’s
participation in, and obligation to reimburse the applicable Issuing Bank for
drawings made under, each Letter of Credit outstanding at such time pursuant to
Section 2.03(b).
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided, that a Lender Insolvency Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Lender or its Parent Company by a governmental
authority or instrumentality thereof, so long as such ownership interest does
not (i) result in or provide such Lender or its Parent Company with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender or its
Parent Company (or such governmental authority or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person
and (ii) prohibit such Lender from performing its obligations under this
Agreement.

13



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Letter of Credit Commitment” or (b) if such Lender has entered into an
Assignment and Acceptance, the Dollar amount set forth for such Lender in the
Register maintained by the Agent pursuant to Section 9.07(d) as such Lender’s
“Letter of Credit Commitment”, as such amount may be reduced pursuant to
Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) $40,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
     “Loan Documents” means this Agreement, the Notes and each Letter of Credit.
     “Loan Parties” means, collectively, the Borrower and each Guarantor.
     “Material Adverse Change” means any material adverse change in the
business, financial condition or operations of Holdings and its Subsidiaries
taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, financial condition or operations of Holdings, the Borrower and their
Subsidiaries taken as a whole, (b) the rights and remedies available to the
Lenders under this Agreement or any Note or (c) the ability of the Borrower to
perform its obligations under this Agreement or any other Loan Document.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which Holdings or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings
or any ERISA Affiliate and at least one Person other than Holdings and the ERISA
Affiliates or (b) was so maintained and in respect of which Holdings or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender nor a Potential Defaulting Lender.

14



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Non-U.S. Lender” means any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code.
     “Non-U.S. Loan Party” means each Loan Party that is not organized under the
laws of the United States of America or any state thereof or the District of
Columbia.
     “Note” means a promissory note of the Borrower payable to the order of a
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Obligations” has the meaning specified in Section 7.01.
     “Other Taxes” has the meaning specified in Section 2.14(b).
     “Participant Register” has the meaning specified in Section 9.07(e).
     “Parent” means Avago Technologies Limited, a company incorporated under the
Singapore Companies Act.
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means: (a) Liens for taxes, assessments and governmental
charges or levies to the extent not required to be paid under Section 5.01(b)
hereof; (b) Liens imposed by law (and ordinary course of business contractual
Liens in respect of such Liens), such as materialmen’s, mechanics’, carriers’,
workmen’s, repairmen’s and landlord’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than 90 days or are being contested in good faith by appropriate
proceedings and for which adequate reserves are being maintained in accordance
with GAAP; (c) pledges or deposits to directly or indirectly secure obligations
under workers’ compensation laws, unemployment insurance laws or similar
legislation or to directly or indirectly secure public or statutory obligations,
including obligations to governmental entities in respect of value added taxes,
duties, customs, excise taxes, franchises, licenses, rents and the like, or
surety, customs or appeal bonds; (d) good faith deposits (or security for
obligations in lieu of good faith deposits) to directly or indirectly secure
bids, tenders, contracts or leases for a purpose other than borrowing money or
obtaining credit, including rent or equipment lease security deposits,
(e) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes,
(f) contractual rights of setoff against (which may include grants

15



--------------------------------------------------------------------------------



 



Avago Credit Agreement
of Liens) or contractual Liens on, accounts or other property in transit to or
in the possession of or maintained by the lienor, in the absence of any
agreement to maintain a balance or deliver property against which such right may
be exercised, and contractual rights of set-off against claims against the
lienor, (g) Liens pursuant to supply or consignment contracts or otherwise for
the receipt of goods or services, encumbering only the goods covered thereby,
where the contracts are not overdue by more than 90 days or are being contested
in good faith by appropriate proceedings and for which adequate reserves are
being maintained in accordance with GAAP, (h) Liens arising from judgments or
decrees in circumstances not constituting an Event of Default under
Section 6.01(f), (i) ground leases in respect of real property on which
facilities owned or leased by the Borrower or any of its Subsidiaries are
located that do not render title to the property encumbered thereby unmarketable
or materially adversely affect the use of such property for its present
purposes, (j) liens of a lessor or sublessor with respect to property under an
operating lease and any restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject that do not render title to the
property encumbered thereby unmarketable or materially adversely affect the use
of such property for its present purposes, and (k) so long as such liens do not
secure Debt, liens arising under standard custodial, bailee or depositary
arrangements (including deposit accounts with banks or other financial
institutions).
     “Permitted Sale Leaseback” mean any Sale Leaseback consummated by the
Borrower or any Subsidiary after the Effective Date, provided that any such Sale
Leaseback not between a Borrower and any Guarantor or any Guarantor and another
Guarantor is consummated for fair value as determined at the time of
consummation in good faith by the Borrower or such Subsidiary and, in the case
of any Sale Leaseback (or series of related Sale Leasebacks) the aggregate
proceeds of which exceed $20,000,000, the board of directors of the Borrower or
such Subsidiary (which such determination may take into account any retained
interest or other investment of the Borrower or such Subsidiary in connection
with, and any other material economic terms of, such Sale Leaseback).
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Potential Defaulting Lender” means, at any time, (i) any Lender with
respect to which an event of the kind referred to in the definition of “Lender
Insolvency Event” has occurred and is continuing in respect of any financial
institution affiliate of such Lender, (ii) any Lender that has notified, or
whose Parent Company or a financial institution affiliate thereof has notified,
the Agent, the Borrower or the Issuing Banks in writing, or has stated publicly,
that such Parent Company or financial institution affiliate of such Lender does
not intend to comply with its funding obligations under any other loan agreement
or credit agreement or other financing agreement, unless such writing or
statement states that such position is based on such Parent Company or financial
institution affiliate of such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically identified in such
writing or public statement), or (iii) any Lender that has, or whose Parent
Company has, a non-investment grade rating from Moody’s or S&P or another
nationally recognized rating agency. Any determination by the Agent that a
Lender is a Potential Defaulting Lender under any of clauses (i) through
(iii) above will be conclusive and binding absent manifest error, and such
Lender will be deemed a Potential Defaulting Lender (subject to Section 2.19(e))
upon notification of such determination by the Agent to the Borrower, the
Issuing Banks and the Lenders.

16



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Proposed Increased Commitment” has the meaning specified in
Section 2.18(b).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if no such Debt of the Borrower is then outstanding, the corporate credit
rating most recently announced by either S&P or Moody’s, as the case may be,
provided, if any such rating agency shall have issued more than one such rating,
the lowest such rating issued by such rating agency. For purposes of the
foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody’s shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 4 under the definition of
“Applicable Margin” or “Applicable Percentage”, as the case may be; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Real Estate” means land, buildings and improvements owned or leased by any
Loan Party, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.
     “Reference Banks” means Citibank, Barclays Bank PLC, Deutsche Bank AG New
York Branch and DBS Bank Ltd.
     “Register” has the meaning specified in Section 9.07(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed more than 50.0% of the
then aggregate unpaid principal amount of the Revolving Credit Advances, or, if
no such principal amount is then outstanding, Lenders having more than 50.0% of
the Revolving Credit Commitments, provided that if any Lender shall be a
Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time the Revolving Credit Commitment of such Lender
at such time.

17



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Restricting Information” has the meaning specified in Section 9.09.
     “Revolving Credit Advance” means an advance by a Lender to the Borrower as
part of a Borrowing and refers to a Base Rate Advance or a Eurocurrency Rate
Advance (each of which shall be a “Type” of Revolving Credit Advance).
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d) as such Lender’s “Revolving
Credit Commitment”, as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.18.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.
     “S&P” means Standard & Poor’s Financial Services LLC.
     “Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any Subsidiary (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.
     “SEC” means the Securities and Exchange Commission.
     “Silver Lake” means Silver Lake Partners and its Affiliates, collectively.
     “Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of Holdings or any
ERISA Affiliate and no Person other than Holdings and the ERISA Affiliates or
(b) was so maintained and in respect of which Holdings or any ERISA Affiliate
could have liability under Section 4069 of ERISA in the event such plan has been
or were to be terminated.
     “Solvent” shall mean, with respect to the Borrower, that as of the
Effective Date, both (i) (a) the sum of the Borrower’s debt (including
contingent liabilities) does not exceed the present fair saleable value of the
Borrower’s present assets; (b) the Borrower’s capital is not unreasonably small
in relation to its business as contemplated on the Effective Date; and (c) the
Borrower has not incurred and does not intend to incur, or believe that it will
incur, debts including current obligations beyond its ability to pay such debts
as they become due (whether at maturity or otherwise); and (ii) the Borrower is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
     “Sponsors” means KKR, Silver Lake, and their respective Affiliates,
collectively.

18



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “Stock” shall mean shares of capital stock or shares in the capital, as the
case my be (whether denominated as common stock or preferred stock or ordinary
shares or preferred shares, as the case may be), beneficial, partnership or
membership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity, whether voting or non-voting.
     “Stock Equivalents” shall mean all securities convertible into or
exchangeable for Stock and all warrants, options or other rights to purchase or
subscribe for any Stock, whether or not presently convertible, exchangeable or
exercisable.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the board of directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each Guarantor that is a Subsidiary of the
Borrower.
     “Taxes” shall mean any and all present or future taxes, duties, levies,
imposts, assessments, deductions, withholdings or other similar charges imposed
by any governmental authority whether computed on a separate, consolidated,
unitary, combined or other basis and any and all liabilities (including
interest, fines, penalties or additions to tax) with respect to the foregoing.
     “Termination Date” means the earlier of (i) March 31, 2015; provided,
however, that if such date is not a Business Day, the Termination Date shall be
the next preceding Business Day and (ii) the date of termination in whole of the
Revolving Credit Commitments pursuant to Section 2.05 or 6.01.
     “Type” has the meaning specified in the definition of “Revolving Credit
Advance.”
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of the Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Revolving Credit Commitment” means, with respect to each Lender at
any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances made by such Lender (in its capacity as a Lender) and outstanding at
such time, plus (ii) such Lender’s Ratable Share of (A) the aggregate Available
Amount of all the Letters of Credit outstanding at such time and (B) the
aggregate principal amount of all Advances outstanding at such time made by each
Issuing Bank pursuant to Section 2.03(c) that have not been funded by such
Lender.
     “U.S. Inc.” has the meaning specified in the preamble hereto.

19



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     “U.S. Loan Party” means each Loan Party other than a Non-U.S. Loan Party.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right to so
vote has been suspended by the happening of such a contingency.
          “Yen” and the sign “¥” each mean the lawful money of Japan.
          SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with United States generally
accepted accounting principles as in effect in the United States from time to
time (“GAAP”), provided that (a) if there is any change in GAAP from such
principles applied in the preparation of the audited financial statements
referred to in Section 4.01(j) (“Initial GAAP”), that is material in respect of
the calculation of compliance with the covenants set forth in Section 5.02 or
5.03, the Borrower shall give prompt notice of such change to the Agent and the
Lenders and (b) if the Borrower notifies the Agent that the Borrower requests an
amendment of any provision hereof to eliminate the effect of any change in GAAP
(or the application thereof) from Initial GAAP (or if the Agent or the Required
Lenders request an amendment of any provision hereof for such purpose),
regardless of whether such notice is given before or after such change in GAAP
(or the application thereof), then such provision shall be applied on the basis
of such generally accepted accounting principles as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision is amended in accordance herewith.
          Unless otherwise provided, dollar ($) baskets set forth in the
representations and warranties, covenants and events of default provisions of
this Agreement (and other similar baskets (it being understood that this
sentence does not apply to Article II of this Agreement)) are calculated as of
each date of measurement by the Dollar Equivalents thereof as of such date of
measurement; provided that if any such baskets are exceeded solely as a result
of fluctuations in applicable currency exchange rates after the last time such
baskets were accessed, such baskets will not be deemed to have been exceeded
solely as a result of such fluctuations in currency exchange rates.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date in an amount not to exceed such Lender’s Unused Revolving
Credit Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or a Borrowing Multiple in excess thereof and shall consist of
Revolving Credit Advances of the same Type made on the same day by the Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits of each Lender’s Revolving Credit Commitment, the Borrower may borrow
under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under
this Section 2.01(a).

20



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          (b) Letters of Credit. The Borrower may request any Issuing Bank to
issue, and such Issuing Bank may, if in its reasonable discretion it elects to
do so, on the terms and conditions hereinafter set forth and in reliance upon
the agreements of the other Lenders set forth in this Agreement, to issue
standby letters of credit (each, a “Letter of Credit”) denominated in Dollars or
any Alternate Currency for the account of the Borrower or its specified
Subsidiaries from time to time on any Business Day during the period from the
Effective Date until 10 days before the Termination Date with the Dollar
Equivalent of the aggregate Available Amount (i) for all Letters of Credit not
to exceed at any time the Letter of Credit Facility at such time, (ii) for all
Letters of Credit issued by such Issuing Bank not to exceed at any time the
Letter of Credit Commitment of such Issuing Bank and (iii) for each such Letter
of Credit not to exceed an amount equal to the Unused Revolving Credit
Commitments of the Lenders at such time. No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than the earlier of (x) one year after the Issuance
thereof (or one year after its renewal or extension) or such longer period as
may be agreed by the applicable Issuing Bank and (y) five Business Days before
the Termination Date. Within the limits referred to above, the Borrower may from
time to time request the Issuance of Letters of Credit under this
Section 2.01(b).
          SECTION 2.02. Making the Advances. (a) Each Borrowing shall be made on
notice, given not later than (x) 12:00 Noon (Hong Kong time) on the third
Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurocurrency Rate Advances or (y) 12:00 Noon (Hong Kong
time) on the Business Day prior to the date of the proposed Borrowing in the
case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Agent which shall give to each Lender prompt notice thereof by facsimile. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed immediately in writing, or facsimile in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing and (iv) in the case of a Borrowing consisting of Eurocurrency Rate
Advances, initial Interest Period. Each Lender shall, before 12:00 Noon (Hong
Kong time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Agent will make such funds available to the Borrower
at the account specified in the wiring instructions in the applicable Notice of
Borrowing or, if no account is so specified, at the Agent’s address referred to
in Section 9.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
the Borrower may not select Eurocurrency Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than the Borrowing Minimum or if the
obligation of the Lenders to make Eurocurrency Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12.
          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurocurrency Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding any loss of
Applicable Margin on the relevant Eurocurrency Rate Advance), cost or expense
reasonably incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Advance, as a result of such failure,
is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on

21



--------------------------------------------------------------------------------



 



Avago Credit Agreement
the date of such Borrowing in accordance with subsection (a) of this
Section 2.02, and the Agent may, in reliance upon such assumption, make
available to the Borrower on such date a corresponding amount. If and to the
extent that such Lender shall not have so made such ratable portion available to
the Agent, such Lender and the Borrower severally agree to repay to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Agent, at (i) in the case of the Borrower,
the higher of (A) the interest rate applicable at the time to the Advances
comprising such Borrowing and (B) the cost of funds incurred by the Agent in
respect of such amount and (ii) in the case of such Lender, the Federal Funds
Rate. If such Lender shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Lender’s Advance as part of such
Borrowing for purposes of this Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing. The rights of each
Lender under or in connection with the Loan Documents are separate and
independent rights and any Debt arising under the Loan Documents to a Lender
from a Loan Party shall be a separate and independent Debt.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 12:00 Noon (Hong Kong time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank (with a copy to the Agent). Each such notice by the
Borrower requesting the Issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by facsimile, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount and currency of
such Letter of Credit, (C) expiration date of such Letter of Credit (which shall
not be later than the earlier of (1) one year after the Issuance thereof (or one
year after its renewal or extension) unless otherwise agreed upon by the Agent
and the applicable Issuing Bank and (2) five Business Days before the
Termination Date), (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit. Such Letter of Credit shall be
issued pursuant to such application and agreement for letter of credit as such
Issuing Bank and the Borrower shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”). If the requested
form of such Letter of Credit is acceptable to such Issuing Bank in its
reasonable discretion (it being understood that any such form shall have only
explicit documentary conditions to draw and shall not include discretionary
conditions), such Issuing Bank will, upon fulfillment of the applicable
conditions set forth in Section 3.02, make such Letter of Credit available to
the Borrower at its office referred to in Section 9.02 or as otherwise agreed
with the Borrower in connection with such Issuance. In the event and to the
extent that the provisions of any Letter of Credit Agreement shall conflict with
this Agreement, the provisions of this Agreement shall govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
The Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent in Dollars, for the account of such Issuing Bank, in
same day funds, the Dollar Equivalent of such Lender’s Ratable Share of each
drawing made under a Letter of Credit funded by such Issuing Bank and not
reimbursed by the Borrower on the date made, or of any reimbursement payment
required to be refunded to the Borrower for any reason, which amount will be
advanced, and deemed to be a Revolving Credit Advance to the Borrower hereunder,
regardless of the

22



--------------------------------------------------------------------------------



 



Avago Credit Agreement
satisfaction of the conditions set forth in Section 3.02. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Lender further acknowledges
and agrees that its participation in each Letter of Credit will be automatically
adjusted to reflect such Lender’s Ratable Share of the Available Amount of such
Letter of Credit at each time such Lender’s Revolving Credit Commitment is
amended pursuant to a Commitment Increase pursuant to Section 2.18, an
assignment in accordance with Section 9.07 or otherwise pursuant to this
Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
prior to 10:00 A.M. (Hong Kong time) on the date made shall constitute for all
purposes of this Agreement the making by any such Issuing Bank of a Revolving
Credit Advance, which shall be a Base Rate Advance, in the amount of the Dollar
Equivalent of such draft, without regard to whether the making of such an
Advance would exceed such Issuing Bank’s Unused Revolving Credit Commitment.
Each Issuing Bank shall give prompt notice of each drawing under any Letter of
Credit issued by it to the Borrower and the Agent. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent and the Borrower, each
Lender shall pay to the Agent in Dollars such Lender’s Ratable Share of such
outstanding Revolving Credit Advance pursuant to Section 2.03(b). Each Lender
acknowledges and agrees that its obligation to make Revolving Credit Advances
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Promptly after
receipt thereof, the Agent shall transfer such funds to such Issuing Bank. Each
Lender agrees to fund its Ratable Share of an outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(Hong Kong time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Lender shall not have so made the amount of such
Revolving Credit Advance available to the Agent, such Lender agrees to pay to
the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Credit
Advance made by such Lender on such Business Day for purposes of this Agreement,
and the outstanding principal amount of the Revolving Credit Advance made by
such Issuing Bank shall be reduced by such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent (with a copy to the Borrower) on the first Business Day of each month
a written report summarizing Issuance and expiration dates of Letters of Credit
issued by such Issuing Bank during the preceding month and drawings during such
month under all Letters of Credit and (B) to the Agent (with a copy to the
Borrower) on the first Business Day of each calendar quarter a written report
setting forth the Dollar Equivalent of the average daily aggregate Available
Amount during the preceding calendar quarter of all Letters of Credit issued by
such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation

23



--------------------------------------------------------------------------------



 



Avago Credit Agreement
hereunder to make its Advance on such date, but no Lender shall be responsible
for the failure of any other Lender to make the Advance to be made by such other
Lender on such date.
          SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to
the Agent for the account of each Lender a commitment fee on such Lender’s
Unused Revolving Credit Commitment from the date hereof in the case of each
Initial Lender and from the effective date specified in the Assumption Agreement
or in the Assignment and Acceptance pursuant to which it became a Lender in the
case of each other Lender until the Termination Date at a rate per annum equal
to the Applicable Percentage in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing March 31, 2011, and on the later of the Termination Date and the date
all Advances are paid in full; provided that no Defaulting Lender shall be
entitled to receive any commitment fee in respect of its Unused Revolving Credit
Commitment for any period during which that Lender is a Defaulting Lender (and
the Borrower shall not be required to pay such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
          (b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for
the account of each Lender a commission on such Lender’s Ratable Share of the
average daily aggregate Available Amount of all Letters of Credit issued for the
account of the Borrower and outstanding from time to time at a rate per annum
equal to the Applicable Margin for Eurocurrency Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing March 31, 2011
and on the Termination Date; provided, that no Defaulting Lender shall be
entitled to receive any commission in respect of Letters of Credit for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay such commission to that Defaulting Lender but shall pay
such commission as set forth in Section 2.19); provided, further, that the
Applicable Margin shall be 2% above the Applicable Margin in effect upon the
occurrence and during the continuation of an Event of Default if the Borrower is
required to pay Default Interest pursuant to Section 2.07(b).
     (ii) The Borrower shall pay to the Agent for the account of each Issuing
Bank, a fronting fee equal to 0.15% per annum, times the average daily Available
Amount of each Letter of Credit issued by such Issuing Bank, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing March 31, 2011.
     (iii) The Borrower shall pay to each Issuing Bank, for its own account,
such other commissions, issuance fees, transfer fees and other fees and charges
in connection with the Issuance or administration of each Letter of Credit as
the Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. (a)
Optional Ratable Termination or Reduction. The Borrower shall have the right,
upon at least three Business Days’ notice to the Agent (or such shorter period
as may be agreed to by the Agent), to terminate in whole or permanently reduce
ratably in part the Unused Revolving Credit Commitments or the Unissued Letter
of Credit Commitments, provided that each partial reduction of a Facility
(i) shall be in the aggregate amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall be made ratably among the Lenders in
accordance with their Commitments.
          (b) Termination of Defaulting Lender. The Borrower may terminate the
Unused Revolving Credit Commitment of any Lender that is a Defaulting Lender
(determined after giving effect

24



--------------------------------------------------------------------------------



 



Avago Credit Agreement
to any reallocation of participations in Letters of Credit as provided in
Section 2.19) upon prior notice of not less than one Business Day to the Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.19(b)(iii) shall apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, facility fees, Letter of Credit
commissions or other amounts), provided that such termination shall not be
deemed to be a waiver or release of any claim the Borrower, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Revolving Credit Advances. The Borrower shall repay to the Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Revolving Credit Advances made to it and then outstanding.
          (b) Letter of Credit Drawings. The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of the Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Issuing Bank of any draft or the reimbursement by the Borrower thereof,
including as provided in Section 9.14):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.

25



--------------------------------------------------------------------------------



 



Avago Credit Agreement
The parties hereto expressly agree that, in the absence of gross negligence or
willful misconduct on the part of an Issuing Bank, such Issuing Bank shall be
deemed to have exercised reasonable care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Revolving Credit
Advance is a Base Rate Advance, a rate per annum equal at all times to the sum
of (x) the Base Rate in effect from time to time plus (y) the Applicable Margin
in effect from time to time, payable in arrears quarterly on the last day of
each March, June, September and December during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.
     (ii) Eurocurrency Rate Advances. During such periods as such Revolving
Credit Advance is a Eurocurrency Rate Advance, a rate per annum equal at all
times during each Interest Period for such Eurocurrency Rate Advance to the sum
of (x) the Eurocurrency Rate for such Interest Period for such Eurocurrency Rate
Advance plus (y) the Applicable Margin in effect from time to time, payable in
arrears on the last day of such Interest Period and, if such Interest Period has
a duration of more than three months, on each day that occurs during such
Interest Period every three months from the first day of such Interest Period
and on the date such Eurocurrency Rate Advance shall be Converted or paid in
full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a) or (e), the Borrower shall pay
interest (“Default Interest”) on (i) the unpaid principal amount of each Advance
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Advance pursuant to clause
(a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law, the
amount of any interest, fee or other amount payable hereunder that is not paid
when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above; provided, however, that following acceleration of the Advances pursuant
to Section 6.01, Default Interest shall accrue and be payable hereunder whether
or not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurocurrency Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurocurrency Rate Borrowing, the Lenders
owed more than 50.0% of the aggregate principal amount thereof notify the Agent
that (i) they are unable to obtain

26



--------------------------------------------------------------------------------



 



Avago Credit Agreement
matching deposits in the London inter-bank market at or about 11:00 A.M. (London
time) on the second Business Day before the making of a Borrowing in sufficient
amounts to fund their respective Eurocurrency Rate Advances as a part of such
Borrowing during its Interest Period or (ii) the Eurocurrency Rate for any
Interest Period for such Advances will not adequately reflect the cost to such
Lenders of making, funding or maintaining their respective Eurocurrency Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (A) the Borrower of such Eurocurrency Rate
Advances will, on the last day of the then existing Interest Period therefor,
either (1) prepay such Advances or (2) Convert such Advances into Base Rate
Advances and (B) the obligation of the Lenders to make, or to Convert Revolving
Credit Advances into, Eurocurrency Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.
          (c) If the Borrower shall fail to select the duration of any Interest
Period for any Eurocurrency Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurocurrency Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurocurrency Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, be Converted into Base Rate
Advances and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurocurrency Rate Advances shall be suspended.
          (f) If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurocurrency Rate for any Eurocurrency Rate Advances after the Agent has
requested such information,
     (i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurocurrency Rate Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor Convert into a Base Rate Advance, and
     (iii) the obligation of the Lenders to make Eurocurrency Rate Advances or
to Convert Advances comprising a Borrowing into Eurocurrency Rate Advances shall
be suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
          SECTION 2.09. Optional Conversion of Advances. The Borrower may on any
Business Day, upon notice given to the Agent not later than 12:00 Noon (Hong
Kong time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of the Advances made as a part of a Borrowing of one Type
comprising the same Borrowing into Advances of the other Type; provided,
however, that any Conversion of Eurocurrency Rate Advances into Base Rate
Advances shall be made only on the last day of an Interest Period for such
Eurocurrency Rate Advances, any Conversion of Base Rate Advances into
Eurocurrency Rate Advances shall be in an amount not less than the minimum
amount specified in Section 2.02(b) and each Conversion of Advances comprising
part of the same Borrowing shall be made ratably among the

27



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Lenders in accordance with their Commitments. Each such notice of a Conversion
shall, within the restrictions specified above, specify (i) the date of such
Conversion, (ii) the Advances to be Converted, and (iii) if such Conversion is
into Eurocurrency Rate Advances, the duration of the initial Interest Period for
each such Advance. Each notice of Conversion shall be irrevocable and binding on
the Borrower.
          SECTION 2.10. Prepayments of Advances. Optional. (a) The Borrower may,
upon irrevocable notice not later than 10:00 A.M. (Hong Kong time) three
Business Days prior to the date of such prepayment (or such shorter period as
may be agreed to by the Agent), which notice shall be by telephone, confirmed
immediately in writing, or facsimile, to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (i) each partial prepayment of Revolving Credit Advances
shall be in an aggregate principal amount of not less than the Borrowing Minimum
or an Borrowing Multiple in excess thereof and (ii) in the event of any such
prepayment of a Eurocurrency Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 9.04(c).
          (b) Mandatory. (i) If, on any date, the Agent notifies the Borrower
that, on any interest payment date, the sum of (A) the aggregate principal
amount of all Revolving Credit Advances plus (B) the Dollar Equivalent
(determined on the third Business Day prior to such interest payment date) of
the aggregate Available Amount of all Letters of Credit then outstanding exceeds
103% of the aggregate Revolving Credit Commitments on such date, the Borrower
shall, as soon as practicable and in any event within two Business Days after
receipt of such notice, prepay the outstanding principal amount of any Advances
owing by the Borrower in an aggregate amount sufficient to reduce such sum to an
amount not to exceed 100% of the aggregate Revolving Credit Commitments of the
Lenders on such date. If any such excess remains after repayment in full of the
aggregate outstanding Advances, the Borrower shall provide cash collateral in
the manner set forth in Section 6.02 in an amount equal to 105% of such excess.
          (ii) If on any date, the Agent notifies the Borrower that, on any
interest payment date, the Dollar Equivalent (determined on the third Business
Day prior to such interest payment date) of the aggregate Available Amount of
all Letters of Credit then outstanding exceeds 103% of the aggregate Letter of
Credit Commitments on such date, the Borrower shall, as soon as practicable and
in any event within two Business Days after receipt of such notice, provide cash
collateral in the manner set forth in Section 6.02 in an amount equal to 105% of
such excess.
          (iii) Each prepayment made pursuant to this Section 2.10(b) shall be
made together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period or at its
maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c).
          (iv) The Agent shall calculate on the date of each Notice of Borrowing
or Notice of Issuance and on each interest payment date the sum of (A) the
aggregate principal amount of all Revolving Credit Advances plus (B) the Dollar
Equivalent of the aggregate Available Amount of all Letters of Credit then
outstanding and shall give prompt notice (and in any event no later than thirty
days) of any prepayment required under this Section 2.10(b) to the Borrower and
the Lenders.
          SECTION 2.11. Increased Costs. (a) If, due to either (i) the
introduction or phase in of or any change in or in the interpretation of any
law, rule, guideline, decision, directive, treaty or regulation or (ii) the
compliance with any guideline or request from any central bank or other

28



--------------------------------------------------------------------------------



 



Avago Credit Agreement
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurocurrency Rate Advances or of
agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Indemnified Taxes or Other Taxes (as to which Section 2.14
shall govern) and (ii) the imposition of, or any change in the basis or rate of,
any Excluded Tax (A) described in paragraphs (a)(i), (b), (c) or (d) of the
definition of Excluded Taxes or (B) described in paragraph (a)(ii) of the
definition of Excluded Taxes to the extent such Tax is imposed on gross or net
income, profits or revenue (including value-added or similar taxes), that is
payable by such Lender), then the Borrower shall from time to time, promptly
upon receipt of a written request by such Lender (with a copy of such request to
the Agent), pay to the Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost; provided, however,
that before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Applicable Lending Office if the making of such
designation would avoid the need for, or reduce the amount of, such increased
cost and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the Issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, promptly upon
receipt of a written request by such Lender (with a copy of such request to the
Agent), the Borrower shall pay to the Agent for the account of such Lender, from
time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the Issuance or maintenance of
or participation in any Letters of Credit. A certificate as to such amounts
submitted to the Borrower and the Agent by such Lender shall be conclusive and
binding for all purposes, absent manifest error.
          (c) Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
guidelines or directives concerning capital adequacy promulgated thereunder or
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor or similar
authority) or the United States financial regulatory authorities, are deemed to
have been introduced or adopted after the date hereof, regardless of the date
adopted, issued, promulgated or implemented.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurocurrency Lending Office to perform its obligations
hereunder to make Eurocurrency Rate Advances in Dollars or to fund or maintain
Eurocurrency Rate Advances in Dollars hereunder, (a) each Eurocurrency Rate
Advance will automatically, upon such demand be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurocurrency Rate Advances
or to Convert Revolving Credit Advances into Eurocurrency Rate Advances shall be
suspended until the Agent

29



--------------------------------------------------------------------------------



 



Avago Credit Agreement
shall notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist; provided, however, that before making any such
demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurocurrency Lending Office if the making of such designation would allow such
Lender or its Eurocurrency Lending Office to continue to perform its obligations
to make Eurocurrency Rate Advances or to continue to fund or maintain
Eurocurrency Rate Advances and would not, in the judgment of such Lender, be
otherwise disadvantageous to such Lender.
          SECTION 2.13. Payments and Computations. (a) The Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 12:00 Noon. (Hong Kong time) on the day when due in Dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.03, 2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office (if to any Initial Lender, to the
account set forth opposite its name on Schedule I hereto; if to any other
Lender, to the account specified in its Administrative Questionnaire), in each
case to be applied in accordance with the terms of this Agreement. Upon any
Assuming Lender becoming a Lender hereunder as a result of a Commitment Increase
pursuant to Section 2.18 and upon the Agent’s receipt of such Lender’s
Assumption Agreement and recording of the information contained therein in the
Register, from and after the applicable Increase Date, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the interest assumed thereby to the Assuming Lender. Upon its acceptance of
an Assignment and Acceptance and recording of the information contained therein
in the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurocurrency Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (c) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurocurrency Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (d) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date

30



--------------------------------------------------------------------------------



 



Avago Credit Agreement
such amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          (e) To the extent that the Agent receives funds for application to the
amounts owing by the Borrower under or in respect of this Agreement or any Note
in currencies other than the currency or currencies required to enable the Agent
to distribute funds to the Lenders in accordance with the terms of this
Section 2.13, the Agent shall be entitled to convert or exchange such funds into
Dollars to the extent necessary to enable the Agent to distribute such funds in
accordance with the terms of this Section 2.13; provided that the Borrower and
each of the Lenders hereby agree that the Agent shall not be liable or
responsible for any loss, cost or expense suffered by the Borrower or such
Lender as a result of any conversion or exchange of currencies affected pursuant
to this Section 2.13(e) or as a result of the failure of the Agent to effect any
such conversion or exchange; and provided further that the Borrower agrees to
indemnify the Agent and each Lender, and hold the Agent and each Lender
harmless, for any and all losses, costs and expenses incurred by the Agent or
any Lender for any conversion or exchange of currencies (or the failure to
convert or exchange any currencies) in accordance with this Section 2.13(e),
absent gross negligence or willful misconduct on the part of the Agent or such
Lender, respectively.
          (f) If the Agent receives a payment that is insufficient to discharge
all the amounts then due and payable by the Loan Parties under the Loan
Documents, the Agent shall apply that payment towards the obligations of the
Loan Parties under the Loan Documents in the following order:
     first, in or towards payment pro rata of any unpaid fees, costs and
expenses of the Agent and the Arrangers under the Loan Documents;
     second, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;
     third, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and
     fourth, in or towards payment pro rata of any other sum due but unpaid
under the Loan Documents.
     The Agent shall, if so directed by the Required Lenders, vary the order set
out above.
          SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all Indemnified Taxes. If the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
2.14) such Lender or the Agent (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other governmental
authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made

31



--------------------------------------------------------------------------------



 



Avago Credit Agreement
hereunder or under the Notes or any other documents to be delivered hereunder or
from the execution, delivery or registration of, performing under, or otherwise
with respect to, this Agreement or the Notes or any other documents to be
delivered hereunder (hereinafter referred to as “Other Taxes”).
          (c) The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Indemnified Taxes (including,
without limitation, Indemnified Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and reasonable expenses) arising therefrom or with respect thereto other than
such liability (including penalties, interest and expenses) attributable to the
acts of or failure to act by such Lender. This indemnification shall be made
within 30 days from the date such Lender or the Agent (as the case may be) makes
written demand therefor. Upon request from the Borrower, the Lender or Agent (as
the case may be) shall provide the Borrower with such information and
documentation as to the calculation of the indemnification payment as the
Borrower may reasonably request.
          (d) Within 30 days after the date of any payment of Indemnified Taxes,
the Borrower shall furnish to the Agent, at its address referred to in
Section 9.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent.
          (e) (i) Each Lender shall deliver documentation prescribed by
applicable law or reasonably requested by the Borrower or the Agent as will
enable the Borrower or the Agent to determine whether such Lender is subject to
United States federal backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, each Lender other
than a Non-U.S. Lender shall deliver, on or prior to the date of its execution
and delivery of this Agreement in the case of each Initial Lender and on the
date of the Assumption Agreement or the Assignment and Acceptance pursuant to
which it becomes a Lender in the case of each other Lender, (and promptly from
time to time thereafter if any form previously delivered becomes inaccurate or
upon the request of the Borrower or the Agent), a properly completed Internal
Revenue Service Form W-9 to the Borrower and the Agent certifying that such
Person is exempt from United States backup withholding tax on payments made
under the Agreement.
     (iii) In addition, each Non-U.S. Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assumption Agreement or the Assignment and Acceptance
pursuant to which it becomes a Lender in the case of each other Lender, and from
time to time thereafter as reasonably requested in writing by the Borrower (but
only so long as such Lender remains lawfully able to do so), shall deliver to
the Borrower and the Agent two properly completed and duly executed copies of
(x) Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY, as applicable,
together with any necessary attachments, or an applicable successor form or
(y) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Internal Revenue Code with
respect to payments of “portfolio interest,” Internal Revenue Service Form
W-8BEN (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Internal Revenue Code, is not a
10-percent shareholder (within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code) of the Borrower and is not a controlled foreign
corporation related to the Borrower (within the meaning of Section 864(d)(4) of
the Internal Revenue Code)).

32



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (iv) If a payment made to a Lender hereunder would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Agent as may be necessary for the Borrower or the Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. A Lender shall not be entitled to payment or
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of FATCA.
          (f) Each Lender shall, upon request by the Borrower or the Agent,
deliver to the Borrower or the applicable governmental authority (with a copy to
the Agent), as the case may be, any form or certificate required in order that
any payment made under this Agreement or the Notes to the Lender or Agent may be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes (or to allow any such deduction or withholding to be made at a
reduced rate), provided that the Lender or Agent, as the case may be, is legally
entitled to complete, execute and deliver such form or certificate and, in the
case of jurisdictions other than Singapore, the execution and delivery of such
form would not, in the good faith reasonable judgment of such Lender or Agent,
cause such Lender and its Applicable Lending Office to suffer economic, legal,
or regulatory disadvantage. Each Person that shall become a Lender or a
participant pursuant to Section 9.07 shall, upon the effectiveness of the
related transfer, be required to provide all of the forms, certifications and
statements pursuant to this Section 2.14, provided that in the case of a
participant the obligations of such participant pursuant to clauses (e) or
(f) of this Section 2.14 shall be determined as if such participant were a
Lender except that such participant shall furnish all such required forms,
certifications and statements to the Lender from which the related participation
shall have been purchased. If any form or document referred to in this
subsection (f) requires the disclosure of information that the Lender or
participant reasonably considers to be confidential, the Lender or participant
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurocurrency Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
          (h) If the Borrower determines in good faith that a reasonable basis
exists for contesting any taxes for which indemnification has been demanded
hereunder, the relevant Lender or the Agent, as applicable, shall cooperate with
the Borrower in challenging such taxes at the Borrower’s expense if so requested
by the Borrower. If an additional payment is made under subsection (a) or
(c) above for the account of any Lender and such Lender, in its sole discretion
(exercising good faith), determines that it has finally and irrevocably received
or been granted a credit against or release or remission for, or refund of, any
tax paid or payable by it in respect of or calculated with reference to the
deduction or withholding giving rise to such payment, such Lender shall, to the
extent that it determines that it can do so without prejudice to the retention
of the amount of such credit, relief, remission or refund, pay to the Borrower
such amount as the Lender shall, in its sole discretion (exercising good faith),
have determined to be attributable to such deduction or withholding and which
will leave such Lender

33



--------------------------------------------------------------------------------



 



Avago Credit Agreement
(after such payment) in no worse position than it would have been in if the
Borrower had not been required to make such deduction or withholding. Such
Lender shall provide to the Borrower reasonable information regarding any
creditable amounts or refunds it expects to receive, and the expected time for
receiving such credit or refund. A Lender or the Agent shall claim any refund
that it determines is available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim. This
Section 2.14(h) shall not be construed to require the Agent or any Lender to
disclose tax returns, any information relating to its tax affairs or any
computations in respect thereof.
          SECTION 2.15. Sharing of Payments. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.11, 2.14, 2.19 or 9.04(c)) in
excess of its pro rata share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
such participations in the Advances owing to them as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender’s ratable share (according to the proportion of (i) the amount of
such Lender’s required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder in respect of
Advances. The Borrower agrees that upon notice by any Lender to the Borrower
(with a copy of such notice to the Agent) to the effect that a Note is required
or appropriate in order for such Lender to evidence (whether for purposes of
pledge, enforcement or otherwise) the Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note in
substantially the form of Exhibit A hereto, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the

34



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Agent or such Lender to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances (i) made
on the Effective Date shall be available (and the Borrower agrees that it shall
use such proceeds) to prepay any amounts outstanding under the Existing Credit
Agreement, if any, and (ii) following the Effective Date shall be available (and
the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes (including permitted acquisitions, investments and commercial
paper backstop) of the Borrower and its Subsidiaries.
          SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments.
(a) The Borrower may, at any time, by delivery of an Increase Notice to the
Agent, request that the aggregate amount of the Revolving Credit Commitments be
increased by an amount of at least $25,000,000 or an integral multiple thereof
(each a “Commitment Increase”) to be effective as of a date that is at least
10 days prior to the scheduled Termination Date (the “Increase Date”) as
specified in the related Increase Notice; provided, however that (i) in no event
shall the aggregate amount of the Revolving Credit Commitments at any time
exceed $300,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date, before and after giving
effect to such Commitment Increase, (x) all representations and warranties of
the Borrower and the Guarantors in the Loan Documents shall be true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which case such representation and warranty shall be true and
correct in all respects) as of such date as though made on and as of such date
(unless such representation and warranty relates to an earlier date, in which
case such representation and warranty was true and correct in all material
respects as of such earlier date) and (y) no Default or Event of Default has
occurred and is continuing.
          (b) The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the “Commitment Date”), which Commitment Date shall be 10
Business Days after the date on which the Agent received the Increase Notice. No
Lender shall have any obligation to participate in any Commitment Increase. Each
Lender that is willing to participate in such requested Commitment Increase
(each an “Increasing Lender”) shall, in its sole discretion, give written notice
to the Agent on or prior to the Commitment Date of the amount (the “Proposed
Increased Commitment”) by which it is willing to increase its Revolving Credit
Commitment. If the Lenders notify the Agent that they are willing to increase
the amount of their respective Revolving Credit Commitments by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Increasing Lenders in
proportion to their respective Proposed Increased Commitments.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or more.

35



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.18(b)) as of such
Increase Date; provided, however, that the Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the board of directors of the
Borrower approving the Commitment Increase and the corresponding modifications
to this Agreement and (B) an opinion of counsel for the Borrower, in
substantially the form of Exhibit G hereto;
     (ii) an Assumption Agreement from each Assuming Lender, if any, duly
executed by such Eligible Assignee, the Agent and the Borrower; and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing satisfactory to the
Borrower and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 12:00 Noon (Hong Kong time), by facsimile, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (Hong Kong time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Revolving Credit
Advances owing to each Lender after giving effect to such distribution equals
such Lender’s ratable portion of the Borrowings then outstanding (calculated
based on its Revolving Credit Commitment as a percentage of the aggregate
Revolving Credit Commitments outstanding after giving effect to the relevant
Commitment Increase). In the event of any such distribution with respect to a
Eurocurrency Rate Advance, the Borrower shall be obligated to reimburse the
applicable Lenders in respect thereof pursuant to Section 9.04(c).
          SECTION 2.19. Defaulting Lenders. (a) If any Lender becomes, and
during the period it remains, a Defaulting Lender or a Potential Defaulting
Lender, if any Letter of Credit is at the time outstanding, any Issuing Bank may
(except, in the case of a Defaulting Lender, to the extent the Commitments have
been fully reallocated pursuant to Section 2.19(b)), by notice to the Borrower
and such Defaulting Lender or Potential Defaulting Lender through the Agent,
require the Borrower to Cash Collateralize the obligations of the Borrower to
each Issuing Bank in respect of such Letter of Credit in an

36



--------------------------------------------------------------------------------



 



Avago Credit Agreement
amount at least equal to 100% of the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or such
Potential Defaulting Lender to be applied pro rata in respect thereof, or to
make other arrangements satisfactory to the Agent, and to any Issuing Bank in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.
          (b) If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding L/C Exposure of such Defaulting Lender:
     (i) the L/C Exposure of such Defaulting Lender will, subject to the
limitation in the first proviso below, automatically be reallocated (effective
on the day such Lender becomes a Defaulting Lender) among the Non-Defaulting
Lenders pro rata in accordance with their respective Commitments; provided that
(A) the sum of each Non-Defaulting Lender’s total Revolving Credit Advances and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(B) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Agent, any Issuing Bank or any other Lender may have against such Defaulting
Lender or cause such Defaulting Lender to be a Non-Defaulting Lender;
     (ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure cannot be so reallocated, whether by reason of
the first proviso in clause (i) above or otherwise, the Borrower will, not later
than two Business Days after demand by the Agent (at the direction of any
Issuing Bank), (A) Cash Collateralize the obligations of the Borrower to each
Issuing Bank in respect of such L/C Exposure, in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Exposure, or (B) make
other arrangements satisfactory to the Agent, and to the Issuing Banks, in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender; and
     (iii) any amount paid by the Borrower or otherwise received by the Agent
for the account of a Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity payments or other amounts) will not be
paid or distributed to such Defaulting Lender, but will instead be retained by
the Agent in a segregated non-interest bearing account until (subject to
Section 2.19(e)) the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder and will be applied by the Agent, to the
fullest extent permitted by law, to the making of payments from time to time in
the following order of priority: first to the payment of any amounts owing by
such Defaulting Lender to the Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to any Issuing Bank (pro rata as
to the respective amounts owing to each of them) under this Agreement, third to
the payment of post-default interest and then current interest due and payable
to the Lenders hereunder other than Defaulting Lenders, ratably among them in
accordance with the amounts of such interest then due and payable to them,
fourth to the payment of fees then due and payable to the Non-Defaulting Lenders
hereunder, ratably among them in accordance with the amounts of such fees then
due and payable to them, fifth to pay principal and unreimbursed Letter of
Credit disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the

37



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Commitments and payment in full of all obligations of the Borrower hereunder, to
pay amounts owing under this Agreement to such Defaulting Lender or as a court
of competent jurisdiction may otherwise direct.
          (c) In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender,
subject to Section 2.19(b)(i) above, each Issuing Bank is hereby authorized by
the Borrower (which authorization is irrevocable and coupled with an interest)
to give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and in such times as may be required to
(i) reimburse an outstanding Letter of Credit disbursement and/or (ii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Lender or Potential Defaulting
Lender in respect of such Letter of Credit.
          (d) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to any fees accruing during such period pursuant to Section 2.04
(without prejudice to the rights of the Non-Defaulting Lenders in respect of
such fees), provided that (i) to the extent that all or a portion of the L/C
Exposure of such Defaulting Lender is reallocated to the Non-Defaulting Lenders
pursuant to Section 2.19(b), such fees that would have accrued for the benefit
of such Defaulting Lender will instead accrue for the benefit of and be payable
to such Non-Defaulting Lenders, pro rata in accordance with their respective
Commitments, and (ii) to the extent that all or any portion of such L/C Exposure
cannot be so reallocated, such fees will instead accrue for the benefit of and
be payable to each Issuing Bank (and the pro rata payment provisions of
Section 2.15 will automatically be deemed adjusted to reflect the provisions of
this Section).
          (e) If the Borrower, the Agent, and the Issuing Banks agree in writing
in their discretion that a Lender is no longer a Defaulting Lender or a
Potential Defaulting Lender, as the case may be, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any amounts then held in the segregated account referred to in
Section 2.19(b)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Revolving Credit Advances of the other Lenders
and/or make such other adjustments as the Agent may determine to be necessary to
cause the Revolving Credit Advances and the L/C Exposure of the Lenders to be on
a pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender and
will be a Non-Defaulting Lender (and such Exposure of each Lender will
automatically be adjusted on a prospective basis to reflect the foregoing);
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender or Potential Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender or Potential Defaulting Lender.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) The Agent shall have received this Agreement, executed and delivered by
a duly authorized officer of the Borrower, each Guarantor and each Lender.

38



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (b) (i) The repayment in full of all existing indebtedness under the
Existing Credit Agreement, if any (ii) the termination of all commitments to
lend or make other extensions of credit under the Existing Credit Agreement and
(iii) delivery to the Agent of all documents and instruments necessary to
release all Liens securing the existing indebtedness under the Existing Credit
Agreement or other obligations of the Borrower and its Subsidiaries under the
Existing Credit Agreement being repaid on the Effective Date.
     (c) The Borrower shall have paid, to the extent invoiced prior to the
Effective Date, all accrued fees and expenses of the Agent and the Lenders
associated with this Agreement (including, to the extent invoiced prior to the
Effective Date, the accrued fees and expenses of counsel to the Agent).
     (d) The Agent shall have received, at least five business days prior to the
Effective Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the Patriot Act, in each
case, to the extent requested at least ten Business Days prior to the Effective
Date.
     (e) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date (unless such representation and warranty
relates to an earlier date, in which case such representation and warranty was
true and correct as of such earlier date), and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (f) The Agent shall have received on or before the Effective Date the
following, each dated the Effective Date, in form and substance reasonably
satisfactory to the Agent and (except for the Notes) in sufficient copies for
each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of (A) the resolutions of the Board of Directors of
the Borrower and each Guarantor approving this Agreement and the Notes, and, in
the case of each Guarantor, approving the Guaranty and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes and any Guaranty and (B) Certified
copies of the resolutions of the members of the Borrower, International Sales
and General IP approving this Agreement and the Notes and, in the case of
International Sales and General IP, approving the Guaranty and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement, the Notes and any Guaranty.
     (iii) True and complete copies of the certificate of incorporation and
by-laws (or equivalent organizational documents) of each the Borrower and each
Guarantor.

39



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (iv) A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor certifying the names and true signatures of the
officers of the Borrower and each Guarantor authorized to sign this Agreement
and the Notes and the other documents to be delivered hereunder.
     (v) A favorable opinion of (A) Latham & Watkins LLP, special New York
counsel to the Loan Parties, substantially in the form of Exhibit G-1 hereto and
(B) Singaporean counsel to the Loan Parties, substantially in the form of
Exhibit G-2 hereto.
     (g) The Lenders shall have received from the Borrower, not less than 5 days
prior to the Effective Date, the Historical Financial Statements.
          SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make an Advance (other than an Advance made by any
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or such Issuance (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Notice of Issuance and the acceptance by the Borrower of
the proceeds of such Borrowing or such Issuance shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Issuance such statements are true):
     (a) the representations and warranties contained in Section 4.01 are true
and correct in all material respects (unless such representation and warranty is
qualified by materiality, in which case such representation and warranty shall
be true and correct in all respects) on and as of such date, before and after
giving effect to such Borrowing or such Issuance and to the application of the
proceeds therefrom, as though made on and as of such date (unless such
representation and warranty relates to an earlier date, in which case such
representation and warranty was true and correct in all material respects as of
such earlier date); provided, that the representation set forth in subsection
(h) thereof, shall be made only on the Effective Date, and
     (b) no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default.
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
          SECTION 3.04. Additional Conditions to Issuances. In addition to the
other conditions precedent herein set forth, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless such Issuing
Bank is satisfied that any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to such Issuing Bank. If
any Issuing Bank issues a Letter of Credit or amends any outstanding Letter of
Credit to extend the expiry date

40



--------------------------------------------------------------------------------



 



Avago Credit Agreement
thereof, in either case, resulting in such Letter of Credit having an expiry
date later than five Business Days before the Maturity Date, such Issuing Bank
may request the Borrower to, and the Borrower shall, within two Business Days of
such request, deposit in the L/C Cash Deposit Account, an amount equal to 105%
of such Letter of Credit.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Loan Parties. The
Borrower and each Guarantor represents and warrants as follows:
     (a) Corporate Status. Each Loan Party is duly organized, validly existing
and in good standing (or appropriate equivalent) under the laws of its
jurisdiction of organization.
     (b) Corporate Power and Authority. The execution, delivery and performance
by each Loan Party of this Agreement and the other Loan Documents to be
delivered by it, and the consummation of the transactions contemplated hereby,
are within such Loan Party’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene (i) such Loan Party’s charter
or by-laws or (ii) any law or any contractual restriction binding on or
affecting such Loan Party.
     (c) Approvals. No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
each Loan Party of this Agreement or the other Loan Documents to be delivered by
such Loan Party.
     (d) Binding Obligation. This Agreement has been, and each of the other Loan
Documents to be delivered by each Loan Party when delivered hereunder will have
been, duly executed and delivered by such Loan Party, as applicable. This
Agreement is, and each of the Notes when delivered hereunder will be, the legal,
valid and binding obligation of the Loan Party party thereto enforceable against
such Loan Party in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or law).
     (e) Litigation. There is no pending or, to the Borrower’s knowledge,
overtly threatened action, suit, investigation, litigation or administrative or
judicial proceedings, affecting Holdings or any of its Subsidiaries before any
court, governmental agency or arbitrator that (i) could be reasonably likely to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.
     (f) Environmental Matters. Each of Borrower and its Subsidiaries (other
than Immaterial Subsidiaries) is and has been in compliance with all
Environmental Laws, which compliance includes obtaining, maintaining and
complying with all permits, licenses and other authorizations required under all
Environmental Laws to carry on its business, except to the extent failure to
comply would not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.

41



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (g) Compliance with ERISA. (A) Except as otherwise would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect: (i) each of the Borrower and its ERISA Affiliates is in
compliance with the presently applicable provisions of ERISA and the Code with
respect to each Plan and Multiemployer Plan, and the terms of each Plan, and
(ii) no ERISA Event has occurred or is reasonably expected to occur.
          (B) All Foreign Plans are in compliance with, and have been
established, administered and operated in accordance with, the terms of such
Foreign Plans and applicable law, except for any failure to so comply,
establish, administer or operate the Foreign Plans as would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect. All contributions or other payments which are due with respect
to each Foreign Plan have been made in full and there are no funding
deficiencies thereunder, except to the extent any such events would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect.
     (h) Material Adverse Change. As of the Effective Date, since October 31,
2010, there has been no Material Adverse Change.
     (i) True and Complete Disclosure. (A) None of the factual written
information and data (taken as a whole) heretofore or contemporaneously
furnished by or on behalf of Parent or the Borrower, any of the Subsidiaries or
any of their respective authorized representatives in writing to the Agent
and/or any Lender on or before the Effective Date (including (i) the Information
Memorandum and (ii) all information contained in the Loan Documents) for
purposes of or in connection with this Agreement or any transaction contemplated
herein contained any untrue statement or omitted to state any material fact
necessary to make such information and data (taken as a whole) not materially
misleading at such time in light of the circumstances under which such
information or data was furnished, it being understood and agreed that for
purposes of this Section 4.01(i), such factual information and data shall not
include projections and pro forma financial information.
          (B) The projections and pro forma financial information contained in
the information and data referred to in clause (A) above were based on good
faith estimates and assumptions believed by such Persons to be reasonable at the
time made, it being recognized by the Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
     (j) Financial Condition; Financial Statements. The Historical Financial
Statements fairly present, in all material respects, the Consolidated financial
condition of the Borrower and its Subsidiaries as at such date and the
Consolidated results of the operations of the Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP consistently applied.
     (k) Margin Regulations. No Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of, and in violation of, Regulation U issued by the Board of
Governors of the Federal Reserve System), and no proceeds of any Advance will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying any margin stock.

42



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (l) Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
     (m) Solvency. On the Effective Date (after giving effect to the
transactions contemplated hereby, including any Advances made on the Effective
Date), the Borrower on a consolidated basis with its Subsidiaries, taken as a
whole, will be Solvent.
ARTICLE V
COVENANTS OF THE LOAN PARTIES
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, and any Letter of Credit is outstanding or any Lender shall have
any Commitment hereunder, each Loan Party will:
     (a) Compliance with Laws. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws, the
Patriot Act and any anti-money laundering, counter-terrorism financing, trade or
economic sanctions laws and regulations, except to the extent such failure to
comply could reasonably be expected to have a Material Adverse Effect.
     (b) Payment of Taxes. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property, income or profits and (ii) all lawful claims that, if unpaid, might by
law become a Lien (other than Liens permitted hereunder pursuant to
Section 5.02(a) upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim (x) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors or (y) the failure to make any
such payment would not (either individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
(other than Immaterial Subsidiaries) to maintain, insurance with responsible and
reputable insurance companies or associations in such amounts and covering such
risks as is usually carried by companies engaged in similar businesses and
owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates.
     (d) Preservation of Corporate Existence. Preserve and maintain, and cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to preserve and
maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Borrower and its Subsidiaries may
(i) consummate any merger or consolidation or other transaction permitted under
Section 5.02(b), (ii) sell, transfer, or otherwise dispose of, any Subsidiary of
the Borrower if permitted under Section 5.02(e), (iii) dissolve or terminate the
existence of any Subsidiary of the Borrower possessing immaterial assets or
liabilities or no continuing business purpose, or (iv) dissolve or terminate the
existence of any Subsidiary if in the Borrower’s determination (w) the
preservation thereof is no longer desirable in the conduct of the business of
the Borrower and its Subsidiaries, taken as a whole and (x) the loss thereof is
not materially disadvantageous to the

43



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Borrower and its Subsidiaries, taken as a whole, and provided further that
neither the Borrower nor any of its Subsidiaries shall be required to preserve
any right or franchise if in the Borrower’s determination (y) the preservation
thereof is no longer desirable in the conduct of the business of the Borrower or
such Subsidiary, as the case may be and (z) the loss thereof is not materially
disadvantageous to the Borrower or such Subsidiary.
     (e) Visitation Rights. At any reasonable time during normal business hours
and from time to time upon reasonable notice, permit the Agent or any of the
Lenders or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants, subject to applicable regulations of the Federal government
relating to classified information and reasonable security and safety
regulations of the Borrower; provided that the Borrower shall bear the cost and
expense of one such visit per calendar year as well as any such visits after and
during the continuance of an Event of Default.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary materially in accordance with, and to the extent
required by, GAAP.
     (g) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, in accordance with customary and prudent business
practices for similar businesses, except to the extent that failure to do so
would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.
     (h) Transactions with Affiliates. Conduct, and cause each of the
Subsidiaries to conduct, all transactions with any of their Affiliates (other
than the Borrower and its Subsidiaries) on terms that are fair and reasonable
and no less favorable to the Borrower or such Subsidiary in any material respect
than it would obtain in a comparable arm’s-length transaction with a Person that
is not an Affiliate; provided that the foregoing restrictions shall not apply to
(i) the payment of customary fees to the Sponsors for management, consulting and
financial services rendered to Holdings, the Borrower and the Subsidiaries and
customary investment banking fees paid to the Sponsors for services rendered to
Holdings, the Borrower and the Subsidiaries in connection with divestitures,
acquisitions, financings and other transactions, (ii) customary fees paid to
members of the board of directors of the Borrower and the Subsidiaries and
(iii) transactions permitted by Section 5.02(i).
     (i) Use of Proceeds. Use the proceeds of any Advance (i) on the Effective
Date to repay any amounts outstanding under the Existing Credit Agreement, if
any and (ii) following the Effective Date, for general corporate purposes of the
Borrower and its Subsidiaries, including permitted acquisitions, investments and
commercial paper backstop.
     (j) Reporting Requirements. Furnish to the Agent, who shall furnish to the
Lenders:
     (i) as soon as available and in any event on or before the date on which
such financial statements are required to be filed with the SEC with respect to
each of the first three quarterly accounting periods in each fiscal year of the
Borrower (or, if such

44



--------------------------------------------------------------------------------



 



Avago Credit Agreement
financial statements are not required to be filed with the SEC, on or before the
date that is 60 days after the end of each such quarterly accounting period),
the unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
of the end of such quarter and unaudited Consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous fiscal year and ending with the end of such quarter, duly
certified (subject to year-end audit adjustments and absence of footnote
disclosures) by the chief financial officer, treasurer or other authorized
financial officer of the Borrower as having been prepared in accordance with
GAAP and certificates of the chief financial officer or other authorized
financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (such financial statements and
certificates, the “Section 5.01(j)(i) Financial Statements and Certificates”);
provided that in the event of any change in GAAP used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to Initial GAAP; and provided further, that
so long as (A) Parent only conducts, transacts or otherwise engages in, or
commits to conduct, transact or otherwise engage in, any business or operations
incidental to its ownership of the Stock and Stock Equivalents of Holdings, any
public offering of its Stock and, subject to Section 5.02(j), intercompany debt
between Parent and its Subsidiaries, (B) Parent does not incur, create, assume
or suffer to exist any Lien or Debt or other liabilities or financial
obligations (other than those described in clause (A) above), except
(x) nonconsensual obligations imposed by operation of law or (y) obligations
with respect to its Stock and Stock Equivalents, (C) Parent does not own, lease
manage or otherwise operate any properties or assets (including cash and cash
equivalents) other than the ownership of Stock or Stock Equivalents of Holdings
and its Subsidiaries and (D) Borrower has not previously complied with this
Section 5.01(j)(i) by delivering Section 5.01(j)(i) Financial Statements and
Certificates, the Borrower shall be permitted to furnish, in lieu of the
Section 5.01(j)(i) Financial Statements and Certificates, the Consolidated
balance sheet of Parent and its Subsidiaries as of the end of such quarter and
Consolidated statements of income and cash flows of Parent and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter duly certified (subject to year-end audit adjustments
and absence of footnote disclosures) by the chief financial officer, treasurer
or other authorized financial officer of Parent as having been prepared in
accordance with GAAP, together with (I) a Compliance Certificate of the chief
financial officer or other authorized financial officer of the Borrower as to
compliance with the terms of this Agreement and setting forth calculations
reasonably necessary to demonstrate compliance with Section 5.03 and (II) a
certificate of the chief financial officer or other authorized financial officer
of Parent as to compliance with clauses (A), (B) and (C) of this proviso (it
being understood that the filing of Parent’s Report on Form 10-Q with the SEC
shall satisfy the requirements of this proviso for the delivery of Consolidated
balance sheets and Consolidated statements of income and cash flows);
     (ii) as soon as available and in any event on or before the date on which
such financial statements are required to be filed with the SEC with respect to
each fiscal year (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 120 days after the end of each such
fiscal year), a copy of the annual audit report for such year for the Borrower
and its Subsidiaries, containing the Consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries

45



--------------------------------------------------------------------------------



 



Avago Credit Agreement
for such fiscal year, in each case accompanied by an opinion unqualified as to
scope and going concern by PricewaterhouseCoopers LLP or other independent
certified public accountants reasonably acceptable to the Required Lenders and a
Compliance Certificate of the chief financial officer or other authorized
financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in GAAP used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to Initial GAAP (it being understood that the filing of the
Borrower’s Report on Form 10-K with the SEC shall satisfy the requirements of
this Section 5.01(j)(ii) so long as the information required to be contained in
such Report is substantially the same as that required under this clause (ii));
     (iii) as soon as available and in any event on or before the date on which
such financial statements are required to be filed with the SEC with respect to
each fiscal year (or, if such financial statements are not required to be filed
with the SEC, on or before the date that is 120 days after the end of each such
fiscal year), a copy of the annual audit report for such year for Parent and its
Subsidiaries, containing the Consolidated balance sheet of Parent and its
Subsidiaries as of the end of such fiscal year and Consolidated statements of
income and cash flows of Parent and its Subsidiaries for such fiscal year, in
each case accompanied by an opinion unqualified as to scope and going concern by
PricewaterhouseCoopers LLP or other independent certified public accountants
reasonably acceptable to the Required Lenders (it being understood that the
filing of Parent’s Report on Form 10-K with the SEC shall satisfy the
requirements of this Section 5.01(j)(iii) so long as the information required to
be contained in such Report is substantially the same as that required under
this clause (iii));
     (iv) as soon as possible and in any event within seven days after the
occurrence of any Default of which the Borrower has knowledge, a statement of
the chief financial officer or other authorized financial officer of the
Borrower setting forth details of such Default and the action that the Borrower
has taken and proposes to take with respect thereto;
     (v) promptly after the sending or filing thereof, copies of all reports
that the Borrower sends to any of its securityholders, and copies of all reports
and registration statements that the Borrower or any Subsidiary files with the
SEC or any national securities exchange;
     (vi) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Borrower or any of its Subsidiaries of the type described in Section 4.01(e);
     (vii) promptly after the commencement thereof, notice of any Environmental
Action that would be reasonably likely to have a Material Adverse Effect; and
     (viii) such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

46



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, and any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, no Loan Party will:
     (a) Liens. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Borrower or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition (including
Liens, if any, in respect of leases that have been, or should be, in accordance
with GAAP in effect on the date hereof, recorded as capital leases and any Liens
placed on such property or equipment within 180 days after the acquisition of
such property or equipment) of such property or equipment, or Liens existing on
such property or equipment at the time of its acquisition (other than any such
Liens created in contemplation of such acquisition that were not incurred to
finance the acquisition of such property) or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided,
however, that no such Lien shall extend to or cover any properties of any
character other than the real property or equipment being acquired (and any
accessions or additions thereto, and proceeds thereof), and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced, provided further that
the aggregate principal amount of indebtedness secured by the Liens referred to
in this clause (ii) shall not exceed $50,000,000
     (iii) the Liens existing on the Effective Date and described on Schedule
5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary,
     (v) Liens securing contingent obligations in respect of acceptances,
letters of credit, bank guarantees, surety bonds or similar extensions of
credit,
     (vi) Liens that are within the general parameters customary in the industry
and incurred in the ordinary course of business securing obligations under Hedge
Agreements designed solely to protect the Borrower or any of its Subsidiaries
from fluctuations in interest rates, currencies or the price of commodities,
     (vii) Liens on cash as contemplated by Section 2.19 or 6.02,
     (viii) the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the property theretofore subject thereto
or the replacement,

47



--------------------------------------------------------------------------------



 



Avago Credit Agreement
extension or renewal (without increase in the principal amount or change in any
direct or contingent obligor) of the Debt secured thereby; and
     (ix) other Liens so long as the aggregate principal amount of the
obligations so secured does not exceed $50,000,000 at any time outstanding.
     (b) Mergers. Merge or consolidate with or into any Person, or permit any of
its Subsidiaries (other than Immaterial Subsidiaries) to do so, except (i) that
any Subsidiary of the Borrower may merge, consolidate, amalgamate, or combine
with or into any other Subsidiary of the Borrower that is a Guarantor, (ii) any
Subsidiary of the Borrower may merge, consolidate, amalgamate, or combine with
or into the Borrower and (iii) any Subsidiary of the Borrower and the Borrower
may merge, consolidate, amalgamate, or combine with or into any other Person if,
as a result of one or a series of transactions, the surviving or resulting
entity is or becomes a Subsidiary or, if the Borrower is a party to such
transaction, the surviving entity is the Borrower, provided, in each case, that
no Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.
     (c) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.
     (d) Subsidiary Debt. Permit any of its non-Guarantor Subsidiaries to create
or suffer to exist, any Debt other than:
     (i) Debt owed under this Agreement or the Notes,
     (ii) Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the “Existing Debt”), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed, as a result of or in connection with such extension, refunding
or refinancing,
     (iii) Debt in amounts permitted by Sections 5.02(a)(ii) and (ix),
     (iv) Debt owed to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower,
     (v) obligations of any Subsidiary of the Borrower under any Hedge
Agreements entered into in the ordinary course of business to protect the
Borrower and its Subsidiaries against fluctuations in interest or exchange
rates,
     (vi) contingent obligations in respect of acceptances, letters of credit,
bank guarantees, surety bonds or similar extensions of credit,
     (vii) Debt of a Person at the time such Person is merged into or
consolidated with any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower; provided that such Debt was not created in contemplation of such
merger, consolidation or acquisition, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, such Debt, provided further that
the principal amount of such Debt shall not be

48



--------------------------------------------------------------------------------



 



Avago Credit Agreement
increased above the principal amount thereof outstanding immediately prior to
such extension, refunding or refinancing, and the direct and contingent obligors
therefor shall not be changed (other than as a result of merger or
consolidation), as a result of or in connection with such extension, refunding
or refinancing,
     (viii) endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and
     (ix) other unsecured Debt of such non-Guarantor Subsidiaries in an
aggregate amount not to exceed $75,000,000.
     (e) Sales of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose of,
any assets, or grant any option or other right to any other Person to purchase,
lease or otherwise acquire any assets of the Borrower or any of its
Subsidiaries, except (i) sales of inventory in the ordinary course of its
business or sales or other dispositions of scrap, surplus, outdated, superseded,
replaced or obsolete material or equipment or sales of other assets in the
ordinary course of its business that are no longer used, (ii) in or in
connection with a transaction authorized by Section 5.02(b), (iii) sales or
dispositions between or among the Borrower and its wholly-owned Subsidiaries
that are Guarantors, (iv) sales of property in connection with a Permitted Sale
Leaseback provided that the net present value of the aggregate rental
obligations under such leases or contracts (discounted at the implied interest
rate of such lease or contract) does not exceed 15% of the Consolidated total
assets of the Borrower and its Subsidiaries measured as of October 31, 2010 or,
if greater, 15% of Consolidated total assets of the Borrower and its
Subsidiaries as of the most recent fiscal quarter end for which financial
statements of the Borrower are delivered pursuant to Section 5.01(j) hereof and
(v) sales or other dispositions of assets in an amount not to exceed, after the
date hereof, an amount equal to 15% of the Consolidated total assets of the
Borrower and its Subsidiaries measured as of October 31, 2010 or, if greater,
15% of Consolidated total assets of the Borrower and its Subsidiaries as of the
most recent fiscal quarter end for which financial statements of the Borrower
are delivered pursuant to Section 5.01(j).
     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of its business from the business as
carried on by the Borrower and its Subsidiaries at the date hereof.
     (g) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its Subsidiaries to declare or pay dividends or other distributions in respect
of its capital stock (whether through a covenant restricting dividends, a
financial covenant or otherwise), except (i) this Agreement, (ii) any agreement
or instrument evidencing Existing Debt or, to the extent such agreement or
arrangement could not reasonably be expected to impair the Borrower’s ability to
repay the Obligations as and when due, any agreement or instrument evidencing
Debt permitted under Section 5.02(d) and (iii) any agreement in effect at the
time such Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower.
     (h) Activities of Holdings. Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, Holdings shall not (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Stock and Stock Equivalents of the Borrower, any

49



--------------------------------------------------------------------------------



 



Avago Credit Agreement
public offering of its Stock and any transaction that Holdings is permitted to
enter into or consummate under this Section 5.02, (ii) incur, create, assume or
suffer to exist any Lien or Debt or other liabilities or financial obligations
(other than those described in clause (i) above), except (A) nonconsensual
obligations imposed by operation of law, (B) pursuant to the Loan Documents to
which it is a party or (C) obligations with respect to its Stock and Stock
Equivalents, or (iii) own, lease manage or otherwise operate any properties or
assets (including cash (other than cash received in connection with dividends
made by the Borrower in accordance with Section 5.02(i)(iii), (iv) or
(v) pending application in the manner contemplated by said Section) and cash
equivalents) other than the ownership of Stock or Stock Equivalents of the
Borrower.
     (i) Dividends. No Loan Party will declare or pay any dividends (other than
dividends payable solely in its Stock) or return any capital, or permit any of
its Subsidiaries to pay any dividends (other than dividends payable solely in
its Stock) or return any capital, to its stockholders or make any other
distribution, payment or delivery of property or cash to its stockholders as
such, or redeem, retire, purchase or otherwise acquire, directly or indirectly,
for consideration, any shares of any class of its Stock or Stock Equivalents or
the Stock or Stock Equivalents of any direct or indirect parent now or hereafter
outstanding, or set aside any funds for any of the foregoing purposes, or permit
any of the Subsidiaries to purchase or otherwise acquire for consideration any
Stock or Stock Equivalents of the Borrower, now or hereafter outstanding (all of
the foregoing “dividends”), other than (i) dividends paid to the Borrower or a
Guarantor, (ii) dividends paid from a non-Guarantor Subsidiary to another
non-Guarantor Subsidiary, (iii) dividends paid by U.S. Inc. to its direct
parent, which dividends are immediately paid by such parent to a Loan Party,
(iv) dividends paid to Holdings or its Subsidiaries in connection with tax
planning in the ordinary course of business and (v) other dividends so long as,
at the time of and immediately after giving effect to such dividend, (A) the
Consolidated Debt to EBITDA Ratio (on a pro forma basis after having given
effect to such dividend), is less than 2.00 to 1.00, (B) no Default or Event of
Default exists or would result from such dividend and (C) Parent shall not be in
default in the payment of any amount in respect of any Debt or any other
monetary liability in an amount of $35,000,000 or more.
     (j) Subordinated Indebtedness. All Debt owing from any Loan Party to Parent
shall be subordinated to the obligations of such Loan Party hereunder on terms
reasonably satisfactory to the Agent, which terms, in any event, shall prohibit
any payments with respect to such Debt after and during the continuance of an
Event of Default hereunder.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, and Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
     (a) Debt to EBITDA Ratio. Maintain, as of the end of each fiscal quarter, a
Consolidated Debt to EBITDA Ratio of not greater than 2.50 to 1.00.
     (b) Interest Coverage Ratio. Maintain, as of the end of each fiscal
quarter, a ratio of (i) Consolidated EBITDA of the Borrower and its Consolidated
Subsidiaries for the period of four fiscal quarters then ended to
(ii) Consolidated Interest Expense during such period by the Borrower and its
Consolidated Subsidiaries, of not less than 3.50 to 1.00; provided, that for
purposes of calculating Interest Expense for the Borrower and its Subsidiaries
for any period, the Interest Expense of any Person (or assets or division of
such Person) acquired by the Borrower or any of its Subsidiaries during such
period shall be included on a pro forma basis for such period (assuming the
consummation of such acquisition occurred on the first day of such period).

50



--------------------------------------------------------------------------------



 



Avago Credit Agreement
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by any Loan Party herein or by any
Loan Party (or any of their respective officers) in connection with this
Agreement shall prove to have been incorrect in any material respect when made;
or
     (c) (i) Any Loan Party shall fail to perform or observe any term, covenant
or agreement contained in Section 2.19(b)(ii)(A), 5.01(d), (h) or (i),
5.01(j)(iv) or (vi), 5.02 or 5.03, (ii) any Loan Party shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(j)(i), (ii) or
(iii) and such failure shall remain unremedied for 15 days after written notice
thereof shall have been given to the Borrower by the Agent or any Lender or
(iii) any Loan Party shall fail to perform or observe any other term, covenant
or agreement contained in this Agreement on its part to be performed or observed
if such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or
     (d) Holdings or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements net amount, of at least $35,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of Holdings or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), required to be purchased or defeased (other than cash
collateralization of letter of credit obligations), or an offer to prepay,
redeem, purchase or defease such Debt shall be required to be made, in each case
prior to the stated maturity thereof; or
     (e) Holdings or any of its Subsidiaries shall generally not pay its debts
as such debts become due, or shall admit in writing its inability to pay its
debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against Parent or any of
its Subsidiaries (other than Immaterial Subsidiaries) seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for it or for any
substantial part of its property and, in the case of any such proceeding
instituted against it (but not

51



--------------------------------------------------------------------------------



 



Avago Credit Agreement
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or Parent or any of
its Subsidiaries (other than Immaterial Subsidiaries) shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or
     (f) Judgments or orders for the payment of money in excess of $35,000,000
in the aggregate, to the extent not covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof, shall
be rendered against Holdings or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
     (g) a Change of Control shall have occurred;
     (h) Holdings or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability which could reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect as a result
of one or more of the following: (i) the occurrence of any ERISA Event; or
(ii) the partial or complete withdrawal of Holdings or any of its ERISA
Affiliates from, or the termination, insolvency, reorganization or windup of, a
Foreign Plan which is a defined benefit pension plan; or
     (i) Any Guaranty provided by any Guarantor or any material provision
thereof shall cease to be in full force or effect or any such Guarantor
thereunder or any Loan Party shall deny or disaffirm in writing any such
Guarantor’s obligations under any such Guaranty or (ii) this Agreement or any
other Loan Document ceases to be in full force or effect or any Loan Party shall
deny or disaffirm in writing any such Loan Party’s obligations under any such
Loan Document;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances by an Issuing
Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks to issue
Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrower, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by the Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to the Borrower under any Bankruptcy
Law, (A) the obligation of each Lender to make Advances (other than Advances by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit shall automatically be terminated and (B) the
Advances, all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, (a)

52



--------------------------------------------------------------------------------



 



Avago Credit Agreement
pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Deposit Account,
an amount equal to 105% of the aggregate Available Amount of all Letters of
Credit then outstanding or (b) make such other arrangements in respect of the
outstanding Letters of Credit as shall be acceptable to the Required Lenders and
not more disadvantageous to the Borrower than clause (a); provided, however,
that in the event of an actual or deemed entry of an order for relief with
respect to the Borrower under any Bankruptcy Law, an amount equal to the
aggregate Available Amount of all outstanding Letters of Credit shall be
immediately due and payable to the Agent for the account of the Lenders without
notice to or demand upon the Borrower, which are expressly waived by the
Borrower, to be held in the L/C Cash Deposit Account. If at any time an Event of
Default is continuing the Agent determines that any funds held in the L/C Cash
Deposit Account are subject to any right or claim of any Person other than the
Agent and the Lenders or that the total amount of such funds is less than the
aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Deposit Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Deposit Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law. After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Deposit Account shall be returned to the Borrower.
ARTICLE VII
GUARANTY
          SECTION 7.01. Unconditional Guaranty. The Guarantors hereby
absolutely, unconditionally and irrevocably guarantee the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all obligations of the Borrower now or
hereafter existing under or in respect of this Agreement and the Notes
(including, without limitation, any extensions, modifications, substitutions,
amendments or renewals of any or all of the foregoing obligations), whether
direct or indirect, absolute or contingent, and whether for principal, interest,
premiums, fees, indemnities, contract causes of action, costs, expenses or
otherwise (such obligations being the “Obligations”), and agree to pay any and
all expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, each Guarantor’s
liability shall extend to all amounts that constitute part of the Obligations
and would be owed by the Borrower to the Agent or any Lender under or in respect
of this Agreement and the Notes but for the fact that they are unenforceable or
not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower. This Guaranty constitutes a guaranty of
payment and not of collection.
          SECTION 7.02. Guaranty Absolute. (a) The Guarantors guarantee that the
Obligations will be paid strictly in accordance with the terms of this Agreement
and the Notes, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of each Guarantor
under or in respect of this Guaranty are independent of the Obligations or any
other obligations of the Borrower under or in respect of this Agreement and the
Notes, and a separate action or actions may be brought and prosecuted against
each Guarantor to enforce this Guaranty, irrespective of whether any action is
brought against the Borrower or whether the Borrower is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor

53



--------------------------------------------------------------------------------



 



Avago Credit Agreement
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations or any other obligations of the Borrower
under or in respect of this Agreement and the Notes, or any other amendment or
waiver of or any consent to departure from this Agreement or any Note,
including, without limitation, any increase in the Obligations resulting from
the extension of additional credit to the Borrower or any of its Subsidiaries or
otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Obligations or any other obligations of the
Borrower under this Agreement and the Notes or any other assets of the Borrower
or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of the Borrower or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to the Guarantors
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower now or
hereafter known to the Agent or such Lender (the Borrower waiving any duty on
the part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of the
Guarantors or other guarantor or surety with respect to the Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Agent or any Lender or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or otherwise, all as
though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Obligations and this Guaranty and any requirement that the Agent or
any Lender protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against the Borrower or any
other Person or any collateral.

54



--------------------------------------------------------------------------------



 



Avago Credit Agreement
     (b) Each Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Obligations, whether existing now or in the future.
     (c) Each Guarantor hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of any Guarantor to proceed
against the Borrower, any other guarantor or any other Person or any collateral
and (ii) any defense based on any right of set-off or counterclaim against or in
respect of the obligations of any Guarantor hereunder.
     (d) Each Guarantor hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of the Borrower or any of its
Subsidiaries now or hereafter known by the Agent or such Lender.
     (e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other Guarantor that arise from the
existence, payment, performance or enforcement of such Guarantors’ obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against the Borrower or any other Guarantor or any collateral, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower or any other Guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, unless and until all of the Obligations and all
other amounts payable under this Guaranty shall have been paid in full in cash,
all Letters of Credit shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the Obligations and all
other amounts payable under this Guaranty, (b) the Termination Date and (c) the
latest date of expiration or termination of all Letters of Credit, such amount
shall be received and held in trust for the benefit of the Agent and the
Lenders, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Agent in the same form as so
received (with any necessary endorsement or assignment) to be credited and
applied to the Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of this Agreement and
the Notes, or to be held as collateral for any Obligations or other amounts
payable under this Guaranty thereafter arising. If (i) any Guarantor shall make
payment to the Agent or any Lender of all or any part of the Obligations,
(ii) all of the Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (iii) the Termination Date shall have
occurred and (iv) all Letters of Credit shall have expired or been terminated,
the Agent and the Lenders will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment made by such Guarantor pursuant to this Guaranty.

55



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          SECTION 7.05. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Obligations and all other
amounts payable under this Guaranty, (ii) the Termination Date and (iii) the
latest date of expiration or termination of all Letters of Credit, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07.
          SECTION 7.06. Limitation of Guaranty. Any term or provision of this
Guaranty or any other Loan Document to the contrary notwithstanding, the maximum
aggregate amount of the Obligations for which any Subsidiary Guarantor shall be
liable shall not exceed the maximum amount for which such Subsidiary Guarantor
can be liable without rendering this Guaranty, this Agreement or any other Loan
Document, as it relates to such Subsidiary Guarantor, subject to avoidance under
applicable law relating to fraudulent conveyance or fraudulent transfer
(including Section 548 of the Bankruptcy Code or any applicable provisions of
comparable state law) (collectively, “Fraudulent Transfer Laws”), in each case
after giving effect (a) to all other liabilities of such Subsidiary Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Subsidiary Guarantor
in respect of intercompany Debt to the Borrower to the extent that such Debt
would be discharged in an amount equal to the amount paid by such Subsidiary
Guarantor hereunder) and (b) to the value as assets of such Subsidiary Guarantor
(as determined under the applicable provisions of such Fraudulent Transfer Laws)
of any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Subsidiary Guarantor pursuant to (i) applicable federal,
state, local and foreign laws, rules and regulations, orders, judgments, decrees
and other determinations of any Governmental Authority or arbitrator and common
law, or (ii) any other obligation, agreement, undertaking or similar provisions
of any security or any agreement, undertaking, contract, lease, indenture,
mortgage, deed of trust or other instrument (excluding a Loan Document)
providing for an equitable allocation among such Subsidiary Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Guaranty or other guaranties of the Obligations by such parties.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Authority. Each Lender hereby
irrevocably appoints Citi International to act on its behalf as the Agent
hereunder and under the other Loan Documents and authorizes the Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Agent by the terms hereof or thereof, together with such actions and powers as
are reasonably incidental thereto. The provisions of this Article are solely for
the benefit of the Agent and the Lenders, and neither the Borrower nor other
Loan Party shall have rights as a third party beneficiary of any of such
provisions.
          SECTION 8.02. Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of

56



--------------------------------------------------------------------------------



 



Avago Credit Agreement
business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Agent hereunder and without any duty to account
therefor to the Lenders.
          (b) Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in the Borrower, another
Loan Party or their respective Affiliates), including trading in or holding
long, short or derivative positions in securities, loans or other financial
products of one or more of the Loan Parties and their Affiliates . Each Lender
understands and agrees that in engaging in the Activities, the Agent’s Group may
receive or otherwise obtain information concerning the Loan Parties and their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective obligations hereunder and under the other Loan
Documents) which information may not be available to any of the Lenders that are
not members of the Agent’s Group. None of the Agent nor any member of the
Agent’s Group shall have any duty to disclose to any Lender or use on behalf of
the Lenders, and shall not be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate thereof) or to account for any revenue or profits obtained in
connection with the Activities, except that the Agent shall deliver or otherwise
make available to each Lender such documents as are expressly required by any
Loan Document to be transmitted by the Agent to the Lenders. In acting as agent
hereunder, the Agent shall be regarded as acting through its agency division
which shall be treated as a separate division from any other of its divisions or
departments and, notwithstanding the foregoing provisions of this Article XIII,
any information received by some other division or department of the Agent may
be treated as confidential and shall not be regarded as having been given to the
Agent’s agency division.
          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder or under
the other Loan Documents). Each Lender agrees that no member of the Agent’s
Group is or shall be required to restrict its activities as a result of the
Person serving as Agent being a member of the Agent’s Group, and that each
member of the Agent’s Group may undertake any Activities without further
consultation with or notification to any Lender. None of (i) this Agreement nor
any other Loan Document, (ii) the receipt by the Agent’s Group of information
(including Company Information) concerning the Loan Parties and their Affiliates
(including information concerning the ability of the Loan Parties to perform
their respective obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties and their Affiliates)
or for its own account.
          SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Agent shall not have any duty to

57



--------------------------------------------------------------------------------



 



Avago Credit Agreement
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt, any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Borrower or any Lender shall have given notice to the Agent
describing such Default and such event or events.
          (c) Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien
created or purported to be created hereby or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than (but subject
to the foregoing clause (ii)) to confirm receipt of items expressly required to
be delivered to the Agent.
          (d) Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.
          (e) Nothing in this Agreement constitutes the Agent or any Arranger as
a trustee or fiduciary of any other person. Neither the Agent nor any Arranger
shall be bound to account to the Lender for any sum or the profit element of any
sum received by it for its own account.
          (f) The Arrangers shall have no obligations or duties whatsoever in
such capacity under this Agreement or any other Loan Document and shall incur no
liability hereunder or thereunder in such capacity.
          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent

58



--------------------------------------------------------------------------------



 



Avago Credit Agreement
may presume that such condition is satisfactory to such Lender unless an officer
of the Agent responsible for the transactions contemplated hereby shall have
received notice to the contrary from such Lender prior to the making of such
Advance or the issuance of such Letter of Credit, and in the case of a
Borrowing, such Lender shall not have made available to the Agent such Lender’s
ratable portion of such Borrowing. The Agent may consult with legal counsel (who
may be counsel for the Borrower or any other Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the Agent.
The Agent and any such sub-agent may perform any and all of its duties and
exercise its rights and powers by or through their respective Related Parties.
Each such sub-agent and the Related Parties of the Agent and each such sub-agent
shall be entitled to the benefits of all provisions of this Article VIII and
Section 9.04 (as though such sub-agents were the “Agent” hereunder) as if set
forth in full herein with respect thereto.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
having a combined capital and surplus of at least $500,000,000 and with an
office in New York, New York, or an Affiliate of any such bank with an office in
New York, New York (or such other jurisdiction as is acceptable to the Required
Lenders). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation (such 30-day period, the “Lender
Appointment Period”), then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above. In
addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Borrower and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation.
Upon the resignation effective date established in such notice (which
resignation effective date shall in any event occur after the date that is
30 days after the date of such notice) and regardless of whether a successor
Agent has been appointed and accepted such appointment, the retiring Agent’s
resignation shall nonetheless become effective and (i) the retiring Agent shall
be discharged from its duties and obligations as Agent hereunder and (ii) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrower and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation. Upon the

59



--------------------------------------------------------------------------------



 



Avago Credit Agreement
acceptance of a successor’s appointment as Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Bank, (ii) the retiring Issuing Bank shall be
discharged from all of its duties and obligations hereunder and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.
          SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
under the other Loan Documents and (z) in taking or not taking actions hereunder
and thereunder, (ii) is financially able to bear such risks and (iii) has
determined that entering into this Agreement and making Advances and other
extensions of credit hereunder and under the other Loan Documents is suitable
and appropriate for it.
          (b) Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Agent, any other
Lender or any of their respective Related Parties, made its own appraisal and
investigation of all risks associated with, and its own credit analysis and
decision to enter into, this Agreement based on such documents and information,
as it has deemed appropriate and (iii) it will, independently and without
reliance upon the Agent, any other Lender or any of their respective Related
Parties, continue to be solely responsible for making its own appraisal and
investigation of all risks arising under or in connection with, and its own
credit analysis and decision to take or not take action under, this Agreement
and the other Loan Documents based on such documents and information as it shall
from time to time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Loan Parties
and their Affiliates;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Loan Document.
          SECTION 8.08. Indemnification. (a) Each Lender severally agrees to
indemnify the Agent (to the extent not reimbursed by the Borrower) from and
against such Lender’s pro rata share (determined as provided below) of any and
all liabilities, obligations, losses, damages, actions, judgments,

60



--------------------------------------------------------------------------------



 



Avago Credit Agreement
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against the Agent (in its capacity
as such) in any way relating to or arising out of this Agreement or any action
taken or omitted by the Agent (in its capacity as such) under this Agreement
(collectively, the “Indemnified Costs”), provided that no Lender shall be liable
for any portion of the Indemnified Costs resulting from the Agent’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its pro rata Share
of any reasonable and documented out-of-pocket expenses (including reasonable
counsel fees) incurred by the Agent (in its capacity as such) in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.05(a) applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party. For purposes of this Section 8.08(a), the Lenders’ respective pro
rata shares of any amount shall be determined, at any time, according to the sum
of (i) the aggregate principal amount of the Advances outstanding at such time
and owing to the respective Lenders, (ii) their respective pro rata shares of
the aggregate Available Amount of all Letters of Credit outstanding at such time
and (iii) their respective Unused Revolving Credit Commitments at such time.
Each Lender also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent or any of its Affiliates, or
any of their respective directors, officers, employees, attorneys and agents, on
any theory of liability, arising out of or otherwise relating to the Notes, this
Agreement, any of the transactions contemplated herein.
          (b) Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank (in its capacity as such) in any way relating to
or arising out of the Loan Documents or any action taken or omitted by such
Issuing Bank (in its capacity as such) hereunder or in connection herewith
including, without limitation, any of the foregoing relating to the violation
of, non-compliance with or liability under any Environmental Law or to any
actual or alleged presence, release or threatened release of Hazardous Materials
involving or attributable to the Borrower or any of its Subsidiaries; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Issuing Bank’s gross negligence or
willful misconduct. Without limitation of the foregoing, each Lender agrees to
reimburse any such Issuing Bank promptly upon demand for its Ratable Share of
any reasonable and documented costs and expenses (including, without limitation,
reasonable fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s applicable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 8.08 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the Notes. Each of the Agent and each Issuing Bank agrees to return to
the Lenders their respective applicable shares of any amounts paid under this
Section 8.08 that are subsequently reimbursed by the Borrower.

61



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          SECTION 8.09. Other Agents. Anything herein to the contrary
notwithstanding, none of the Persons acting as bookrunners, arrangers, the
documentation agent nor any other Lender designated as any “Agent” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Agent or as a Lender hereunder.
          SECTION 8.10. Removal of Agent. Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Agent is (without taking into account any provision in the definition
of “Defaulting Lender” requiring notice from the Agent or any other party) a
Defaulting Lender pursuant to clause (v) of the definition thereof, the Required
Lenders (determined after giving effect to Section 9.01) may by notice to the
Borrower and such Person remove such Person as Agent and appoint a replacement
Agent hereunder. Such removal will, to the fullest extent permitted by
applicable law, be effective on the earlier of (i) the date a replacement Agent
is appointed and (ii) the date 30 days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Agent has been appointed).
          SECTION 8.11. Force Majeure. Notwithstanding anything to the contrary
in this Agreement or in any other transaction document, the Agent shall not in
any event be liable for any loss or damage, or any failure or delay in the
performance of its obligations hereunder if it is prevented from so performing
its obligations by any reason which is beyond the control of the Agent,
including, but not limited to, any existing or future law or regulation, any
existing or future act of governmental authority, act of god, flood, war whether
declared or undeclared, terrorism, riot, rebellion, civil commotion, strike,
lockout, other industrial action, general failure of electricity or other
supply, aircraft collision, technical failure, accidental or mechanical or
electrical breakdown, computer failure or failure of any money transmission
system or any event where, in the reasonable opinion of the Agent, performance
of any duty or obligation under or pursuant to this Agreement would or may be
illegal or would result in the Agent being in breach of any law, rule,
regulation, or any decree, order or judgment of any court, or practice, request,
direction, notice, announcement or similar action (whether or not having the
force of law) of any relevant government, government agency, regulatory
authority, stock exchange or self-regulatory organization to which the Agent is
subject.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that (a) no amendment, waiver or consent shall, unless
in writing and signed by all the Lenders, do any of the following: (i) waive any
of the conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder, (iii) amend this Section 9.01 or (iv) release all or
substantially all of the Guarantors from their obligations under Article VII,
(b) no amendment, waiver or consent shall, unless in writing and signed by each
Lender affected hereby, do any of the following: (i) increase the Commitments of
the Lenders other than in accordance with Section 2.18, (ii) reduce the
principal of, or rate of interest on, the Advances or any fees or other amounts
payable hereunder, (iii) postpone any date fixed for any payment of principal
of, or interest on, the Advances or any fees or other amounts payable hereunder,
or (iv) extend the expiration date of any Letter of Credit to a date later than
the final Termination Date and (c) no amendment, waiver or consent shall, unless
in writing and signed by each extending Lender, extend the expiration of any

62



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Commitment of such Lenders; and provided further that (x) no amendment, waiver
or consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks in their capacities as such under this
Agreement. Anything herein to the contrary notwithstanding, during such period
as a Lender is a Defaulting Lender, to the fullest extent permitted by
applicable law, such Lender will not be entitled to vote in respect of
amendments and waivers hereunder and the Commitment and the outstanding Advances
or other extensions of credit of such Lender hereunder will not be taken into
account in determining whether the Required Lenders or all of the Lenders, as
required, have approved any such amendment or waiver (and the definition of
“Required Lenders” will automatically be deemed modified accordingly for the
duration of such period); provided, that any such amendment or waiver that would
increase or extend the term of the Commitment of such Defaulting Lender, extend
the date fixed for the payment of principal or interest owing to such Defaulting
Lender hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.
          SECTION 9.02. Notices. (a) All notices, demands, requests, consents
and other communications provided for in this Agreement shall be given in
writing, or by any telecommunication device capable of creating a written record
(including electronic mail), and addressed to the party to be notified as
follows:

  (i)   if to the Borrower or any other Loan Party,         Avago Technologies
Finance Pte. Ltd.
1 Yishun Avenue 7
Singapore 768923
Attention of: Desmond Lim
Telecopier No.: (65) 6215 4599
E-Mail Address: desmondlim@avagotech.com, pdl-treasury@avagotech.com     (ii)  
if to the Agent,

Citicorp International Limited
9th Floor, Two Harbourfront
22 Tak Fung Street
Hung Hom, Kowloon, Hong Kong
Attn: Regional Loans Agency     (iii)   if to the Initial Issuing Bank,

Citibank, N.A.
Building #3, 1615 Brett Road
New Castle, DE 19720
Attn: Bank Loan Syndications
Tel: 302 894-6010
Fax: 212 994-0961

     (iv) if to any Initial Lender, at its Base Rate Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Base Rate
Lending Office specified in

63



--------------------------------------------------------------------------------



 



Avago Credit Agreement
the Assumption Agreement or the Assignment and Acceptance pursuant to which it
became a Lender;
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Agent, to the other parties and (y) in the case of all other
parties, to the Borrower and the Agent.
          (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by Section 9.02(d) to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Agent pursuant to Article II or Article VIII shall not
be effective until received by the Agent.
          (c) Notwithstanding clauses (a) and (b) (unless the Agent requests
that the provisions of clause (a) and (b) be followed) and any other provision
in this Agreement or any other Loan Document providing for the delivery of any
Approved Electronic Communication by any other means, the Loan Parties shall
deliver all Approved Electronic Communications to the Agent by properly
transmitting such Approved Electronic Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com or
such other electronic mail address (or similar means of electronic delivery) as
the Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice
the right of the Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner
          (d) Posting of Approved Electronic Communications. (i) Each Lender and
each Loan Party agrees that the Agent may, but shall not be obligated to, make
the Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debt Domain or a substantially similar
electronic platform chosen by the Agent to be its electronic transmission system
(the “Approved Electronic Platform”).
          (ii) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each Lender and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each Lender and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

64



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          (iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE AGENT NOR
ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE ACCURACY, ADEQUACY OR
COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC
PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING,
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
          (iv) Each Lender and each Loan Party agrees that the Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Approved Electronic Communications on the Approved Electronic Platform in
accordance with the Agent’s generally-applicable document retention procedures
and policies.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) The Borrower agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and expenses of one
counsel for the Agent in each relevant jurisdiction with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 9.04(a).
          (b) The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable fees and expenses of counsel) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Borrower or any of its Subsidiaries
or any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except, with respect to any Indemnified Party, to the extent such
claim, damage, loss, liability or expense is determined in a final and
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 9.04(b) applies, such indemnity shall

65



--------------------------------------------------------------------------------



 



Avago Credit Agreement
be effective whether or not such investigation, litigation or proceeding is
brought by the Borrower, its directors, equityholders or creditors or an
Indemnified Party or any other Person, whether or not any Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated. The Borrower also agrees not to assert any claim for
special, indirect, consequential or punitive damages against the Agent, any
Lender, any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.
          (c) If any payment of principal of, or Conversion of, any Eurocurrency
Rate Advance is made by the Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 9.07 as a result of a demand by the Borrower
pursuant to Section 9.07(a), or by an Assuming Lender to or for the account of a
Lender other than on the last day of the Interest Period for such Advance upon a
redistribution of Borrowings as a result of a Commitment Increase requested by
the Borrower pursuant to Section 2.18 or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          SECTION 9.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Advances due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender exercises any such right of setoff, (x) all amounts so set off will be
paid over immediately to the Agent for further application in accordance with
the provisions of Section 2.19(b) and, pending such payment, will be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent, the Issuing Banks and the Lenders and (y) the Defaulting
Lender will provide promptly to the Agent a statement describing in reasonable
detail the obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. Each Lender agrees promptly to notify the Borrower after
any such set-off and application, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

66



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Borrower and the Agent and when the Agent shall have been
notified by each Initial Lender that such Initial Lender has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, the
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of all of the Lenders.
          SECTION 9.07. Assignments and Participations. (a) Each Lender may
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Revolving Credit Commitment, its Unissued Letter of Credit
Commitment, the Advances owing to it, its participations in Letters of Credit
and the Note or Notes held by it); provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of all rights
and obligations under this Agreement, (ii) except in the case of an assignment
to a Person that, immediately prior to such assignment, was a Lender or an
assignment of all of a Lender’s rights and obligations under this Agreement, the
amount of (x) the Revolving Credit Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall be $10,000,000
or an integral multiple of $1,000,000 in excess thereof and (y) the Letter of
Credit Commitment of the assigning Issuing Bank being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall be $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, in each case, unless the Borrower and the Agent
otherwise agree and (iii) the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender and provided further that no such assignment shall be made to
any Defaulting Lender or Potential Defaulting Lender or any of their respective
subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto with respect to the interest assigned and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, have the rights and obligations of a Lender
hereunder, in addition to any rights and obligations theretofore held by it as a
Lender, and (y) the Lender assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it pursuant to such Assignment
and Acceptance, relinquish its rights (other than its rights under
Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
(other than its obligations under Section 8.08 to the extent any claim
thereunder relates to an event arising prior to such assignment) under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto). The assignee, if it is
not a Lender, shall deliver to the Agent an Administrative Questionnaire.
          In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment will be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment make such additional payments to the Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Advances

67



--------------------------------------------------------------------------------



 



Avago Credit Agreement
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Agent, the Issuing Banks and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Advances and participations in Letters of Credit in accordance with
its Revolving Credit Commitment. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
becomes effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that, to the extent it has so requested, it has received a copy of this
Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.
          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. In addition, the Agent shall maintain on the
Register information regarding the designation and revocation of designation of
any Lender as a Defaulting Lender. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

68



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation.
          Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Notes or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the Treasury regulations promulgated under the Internal Revenue
Code. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Company Information relating to the Borrower received by
it from such Lender in accordance with Section 9.08 hereof.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender (including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System and this Section shall not apply to any such pledge or
assignment of a security interest; provided that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto interest.
          (h) Resignation as Issuing Bank after Assignment. Notwithstanding
anything to the contrary contained herein, (i) if at any time any Issuing Bank
assigns all of its Revolving Credit Commitments and Advances pursuant to
Section 9.07(a), such Person may, upon 30 days’ notice to the Borrower and the
Lenders, resign as Issuing Bank and (ii) if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, any
Issuing Bank may, upon 30 days’ notice to the Borrower and the Lenders, resign
as Issuing Bank. In the event of any such resignation as Issuing Bank, the
Borrower shall be entitled to appoint from among the Lenders a successor Issuing
Bank

69



--------------------------------------------------------------------------------



 



Avago Credit Agreement
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of such Person as Issuing Bank. If
such Person resigns as Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all unreimbursed Letter of Credit drawings with respect thereto. Upon
the appointment of a successor Issuing Bank, (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and (b) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such Person
to effectively assume the obligations of such Person with respect to such
Letters of Credit.
          SECTION 9.08. Confidentiality. Each of the Agent and the Lenders
agrees to maintain the confidentiality of the Company Information (as defined
below), except that Company Information may be disclosed (a) to its Related
Parties, head office, branches and representative offices, in any jurisdiction
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Company Information and instructed
to keep such Company Information confidential), (b) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that, unless specifically prohibited by applicable law
or court order, prior to any such disclosure, the Agent or such Lender, as
applicable, shall notify Borrower of any such request, (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder or any litigation or proceeding to
which the Agent or any lender or any of their respective Affiliates may be a
party, (f) subject to an agreement containing provisions no less restrictive
than those of this Section 9.08, to (i) any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) surety, reinsurer, guarantor or credit
liquidity enhancer (or their advisors) to or in connection with any swap,
derivative or other similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (iii) any rating agency when required by it, or (iv) the CUSIP
Service Bureau or any similar organization, (g) to the extent such Company
Information (A) is or becomes generally available to the publicly available
other than as a result of a breach of this Section 9.08, or (B) becomes
available to the Agent, any Lender or any of their respective Affiliates on
nonconfidential basis from a source other than the Borrower, (h) to any service
provider where required for outsourcing operational, storage, maintenance and/or
administrative functions of the Agent or such Lender (provided that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Company Information and shall have agreed in writing to keep such Company
Information confidential) and (i) with the consent of the Borrower.
          For purposes of this Section, “Company Information” means all
information received from a Loan Party or any of their respective Subsidiaries
relating to a Loan Party or any of their respective Subsidiaries or any of their
respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by any Loan
Party or any of their respective Subsidiaries, provided that, in the case of
information received from a Loan Party or any of their Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Company
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

70



--------------------------------------------------------------------------------



 



Avago Credit Agreement
          SECTION 9.09. Treatment of Information. (a) Certain of the Lenders may
enter into this Agreement and take or not take action hereunder or under the
other Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the such issuer of such securities
or, subject to certain limited exceptions, from communicating such information
to any other Person. Neither the Agent nor any of its Related Parties shall, by
making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Agent or any of its Related
Parties be responsible or liable in any way for any decision a Lender may make
to limit or to not limit its access to Restricting Information. In particular,
none of the Agent nor any of its Related Parties (i) shall have, and the Agent,
on behalf of itself and each of its Related Parties, hereby disclaims, any duty
to ascertain or inquire as to whether or not a Lender has or has not limited its
access to Restricting Information, such Lender’s policies or procedures
regarding the safeguarding of material, nonpublic information or such Lender’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender or any of their respective Related
Parties arising out of or relating to the Agent or any of its Related Parties
providing or not providing Restricting Information to any Lender.
          (b) Each Loan Party agrees that (i) all Communications it provides to
the Agent intended for delivery to the Lender Parties whether by posting to the
Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Communications “PUBLIC,” each Loan
Party shall be deemed to have authorized the Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 3) with respect to such Loan Party or
its securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked “PUBLIC” may be delivered to all Lenders and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Agent shall be entitled to
treat any Communications that are not marked “PUBLIC” as Restricting Information
and may post such Communications to a portion of the Approved Electronic
Platform not designated “Public Side Information.” Neither the Agent nor any of
its Affiliates shall be responsible for any statement or other designation by a
Loan Party regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Loan Parties or their
securities nor shall the Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender or any other Person for any action taken by the Agent
or any of its Affiliates based upon such statement or designation, including any
action as a result of which Restricting Information is provided to a Lender that
may decide not to take access to Restricting Information. Nothing in this
Section 4 shall modify or limit a Lender’s obligations under Section 3 with
regard to Communications and the maintenance of the confidentiality of or other
treatment of Information.
          (c) Each Lender acknowledges that circumstances may arise that require
it to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) as
required to the Agent. Each Lender agrees to notify the Agent from time to time
of such Lender’s designee’s e-mail

71



--------------------------------------------------------------------------------



 



Avago Credit Agreement
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.
          (d) Each Lender acknowledges that Communications delivered hereunder
and under the other Loan Documents may contain Restricting Information and that
such Communications are available to all Lenders generally. Each Lender that
elects not to take access to Restricting Information does so voluntarily and, by
such election, acknowledges and agrees that the Agent and other Lenders may have
access to Restricting Information that is not available to such electing Lender.
None of the Agent nor any Lender with access to Restricting Information shall
have any duty to disclose such Restricting Information to such electing Lender
or to use such Restricting Information on behalf of such electing Lender, and
shall not be liable for the failure to so disclose or use, such Restricting
Information.
          (e) The provisions of the foregoing clauses of this Section 9.09 are
designed to assist the Agent, the Lenders and the Loan Parties, in complying
with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Agent nor any of its
Related Parties warrants or makes any other statement with respect to the
adequacy of such provisions to achieve such purpose nor does the Agent nor any
of its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party or Lender with its contractual obligations
or its duties under applicable law in respect of Restricting Information and
each of the Lenders and each Loan Party assumes the risks associated therewith.
          SECTION 9.10. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.11. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.12. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) The obligation of the Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the

72



--------------------------------------------------------------------------------



 



Avago Credit Agreement
Agent (as the case may be) in the applicable Primary Currency, such Lender or
the Agent (as the case may be) agrees to remit to the Borrower such excess.
          SECTION 9.13. Jurisdiction. (a) Each U.S. Loan Party party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower and each other Non-U.S. Loan Party party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each Loan Party party hereto
hereby agrees that service of process in any such action or proceeding brought
in any such court may be made upon the Borrower and each Loan Party party hereto
hereby irrevocably appoints the Borrower its authorized agent to accept such
service of process, and agrees that the failure of the Borrower to give any
notice of any such service shall not impair or affect the validity of such
service or of any judgment rendered in any action or proceeding based thereon.
Each Loan Party party hereto hereby further irrevocably consent to the service
of process in any action or proceeding in such courts by the mailing thereof by
any parties hereto by registered or certified mail, postage prepaid, to the
Borrower at its address specified pursuant to Section 9.02. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to the enforcement of any judgment relating to this Agreement or the
Notes in the courts of any jurisdiction.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (c) Each Non-U.S. Loan Party party hereto hereby irrevocably
designates, appoints and empowers CT Corporation System (telephone number:
212-894-8600) (telecopy number: 212-894-8690) (address: 111 Eighth Avenue, New
York, N.Y. 10011) (the “Process Agent”), in the case of any suit, action or
proceeding brought in the United States as its designee, appointee and agent to
receive, accept and acknowledge for and on its behalf, and in respect of its
property, service of any and all legal process, summons, notices and documents
that may be served in any action or proceeding arising out of or in connection
with this Agreement or any other Credit Document. Such service may be made by
mailing (by registered or certified mail, postage prepaid) or delivering a copy
of such process to such Person in care of the Process Agent at the Process
Agent’s above address, and such Person hereby irrevocably authorizes and directs
the Process Agent to accept such service on its behalf. As an alternative method
of service, each Loan Party party hereto irrevocably consents to the service of
any and all process in any such action or proceeding by the mailing (by
registered or certified mail, postage prepaid) of copies of such process to the
Process Agent. Each Loan Party party hereto agrees that a final

73



--------------------------------------------------------------------------------



 



Avago Credit Agreement
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
          SECTION 9.14. No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; or (c) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Borrower that the Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.
          SECTION 9.15. Patriot Act Notice; Know-Your Customer; Anti-Money
Laundering. (a) Each Lender and the Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall provide such information and take such actions as are reasonably
requested by the Agent or any Lenders in order to assist the Agent and the
Lenders in maintaining compliance with the Patriot Act.
          (b) Each Loan Party shall promptly upon the request of the Agent or
any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender (for itself or on behalf of any prospective new Lender) in
order for the Agent, such Lender or any prospective new Lender to carry out and
be satisfied with the results of all necessary “know your customer” or other
checks in relation to any person that it is required (under any applicable law
or regulation) to carry out in respect of the transactions contemplated in the
Loan Documents.
          (c) Each Lender shall promptly upon the request of the Agent supply,
or procure the supply of, such documentation and other evidence as is reasonably
requested by the Agent (for itself) in order for the Agent to carry out and be
satisfied with the results of all necessary “know your customer” or other checks
in relation to any person that it is required (under any applicable law or
regulation) to carry out in respect of the transactions contemplated in the Loan
Documents.
          (d) The Agent shall not be responsible (to any other party) for
providing any certification or documents with respect to information (except
that in respect of itself) required for any anti-money laundering due diligence
purpose. Such certificates and related documents shall be provided directly by
the Borrower and other obligors provided that the request for such information
may be made through the Agent.
          (e) No Lender shall be obliged to do or omit to do anything under this
Agreement or any other Loan Document if it would, in its reasonable opinion upon
the advice of legal counsel,

74



--------------------------------------------------------------------------------



 



Avago Credit Agreement
constitute a breach of any applicable anti-money laundering, counter-terrorism
financing, trade or economic sanctions law or regulation.
          SECTION 9.16. Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.11 or 2.14, (b) the Borrower is required to pay any
additional amount to any Lender or any governmental authority for the account of
any Lender pursuant to Section 2.14, (c) any Lender asserts illegality pursuant
to Section 2.12, (d) any Lender is a Defaulting Lender or (e) any Lender has not
agreed to any amendment, waiver or consent for which (x) the consent of all of
the Lenders is required and (y) Lenders owed or holding at least 75% of the sum
of all outstanding Revolving Credit Advances plus the aggregate Unused Revolving
Credit Commitments have agreed to such amendment, waiver or consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.07), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that
(i) each such assignment shall be arranged by the Borrower after consultation
with the Agent and shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement, (ii) no Lender shall
be obligated to make any such assignment unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Eligible
Assignees in an aggregate amount equal to the aggregate outstanding principal
amount of the Advances owing to such Lender, together with accrued interest
thereon to the date of payment of such principal amount and all other amounts
payable to such Lender under this Agreement and (iii) no Default shall have
occurred and be continuing. A Lender shall not be required to make any such
assignment or delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
          SECTION 9.17. Waiver of Jury Trial. Each of the Borrower, the
Guarantors, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.

75



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

           

AVAGO TECHNOLOGIES FINANCE PTE. LTD.
           By:   /s/ Desmond Lim         Name:   Desmond Lim        Title:  
Vice President and Treasurer        Guarantors

AVAGO TECHNOLOGIES HOLDING PTE. LTD.
           By:   /s/ Desmond Lim         Name:   Desmond Lim        Title:  
Vice President and Treasurer        AVAGO TECHNOLOGIES INTERNATIONAL
SALES PTE. LIMITED              By:   /s/ Desmond Lim         Name:   Desmond
Lim        Title:   Director, Vice President and Treasurer        AVAGO
TECHNOLOGIES U.S. INC.
           By:   /s/ Douglas R. Bettinger         Name:   Douglas R. Bettinger 
      Title:   Senior Vice President, Chief
Financial Officer and Secretary        AVAGO TECHNOLOGIES GENERAL IP
(SINGAPORE) PTE. LTD.
           By:   /s/ Desmond Lim         Name:   Desmond Lim        Title:  
Director, Vice President and Treasurer     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITICORP INTERNATIONAL LIMITED
as Agent
           By:   /s/ Donny Lam         Name:   Donny Lam        Title:   Senior
Vice President     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
as Lender
           By:   /s/ Kevin A. Ege         Name:   Kevin A. Ege        Title:  
Vice President     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



           

BARCLAYS BANK PLC
as Lender
           By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Vice President     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



           

OVERSEA-CHINESE BANKING CORPORATION LTD.
as Lender
           By:   /s/ Elaine Lam         Name:   Elaine Lam        Title:   Head,
Wholesale Corporate Marketing     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



           

DBS BANK LTD
as Lender
      By:   /s/ Terence Yong         Name:   Terence Yong        Title:  
Managing Director     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
as Lender
           By:   /s/ Ross Levitsky         Name:   Ross Levitsky        Title:  
Managing Director                   By:   /s/ Yvonne Tilden         Name:  
Yvonne Tilden        Title:   Director     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.
as Lender
           By:   /s/ Sherrese Clarke         Name:   Sherrese Clarke       
Title:   Authorized Signatory     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            AUSTRALIA AND NEW ZEALAND
BANKING GROUP LIMITED, SINGAPORE BRANCH
as Lender            By:   /s/ Vishno Shahaney         Name:   Vishno Shahaney 
      Title:   Chief Executive Officer &
Head of Institutional, Singapore     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
Singapore Branch as Lender            By:   /s/ Koki Itakura         Name:  
Koki Itakura        Title:   Deputy General Manager     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as Lender
           By:   /s/ Goh Siew Tan         Name:   Goh Siew Tan        Title:  
Vice President     

Signature Page to Avago Credit Agreement

 



--------------------------------------------------------------------------------



 



Annex A
Agent’s Account
Correspondent Bank: Citibank, N.A., New York Branch
SWIFT: CITIUS33
Beneficiary Bank A/C NO.: 10990845
Beneficiary Bank: Citibank, N.A., Hong Kong Branch
SWIFT: CITIHKHX
Beneficiary A/C No.: 5-888991001
Beneficiary Name: Citicorp International Limited
Attention: Loans Agency

 